   Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 1 of 46 PageID #:4555



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MARCIE D. RICHARDS,                                   )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )       Case No. 18 C 354
                                                      )
ROBERT WILKIE as Secretary of the U.S.                )       Judge Rebecca R. Pallmeyer
Department of Veterans Affairs, 1                     )
                                                      )
               Defendant.                             )


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Marcie D. Richards worked for the U.S. Department of Veterans Affairs ("VA") for

more than 20 years, most recently as a Nursing Assistant at the Captain James A. Lovell VA

Federal Health Care Center (the "Lovell VA") in North Chicago. The VA terminated Plaintiff's

employment effective July 20, 2016 after it sustained charges against her for inappropriate

conduct toward patients and co-workers. In this lawsuit, Plaintiff seeks review of the Merit

Systems Protection Board's ("MSPB's") final order affirming the removal decision. (See Compl.

[1] Count IV.) She also brings claims against Defendant Robert Wilkie, Secretary of the VA, for

disability discrimination in violation of the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. (see

Compl. Count I); retaliation for exercising her rights under the Family Medical Leave Act, 29

U.S.C. § 2601 et seq. (see Compl. Count II); and retaliation for engaging in protected activity.

(see Compl. Count III.) 2


       1       When Plaintiff filed this lawsuit, David J. Shulkin was the Secretary of the U.S.
Department of Veterans Affairs. Robert Wilkie succeeded Shulkin in July 2018. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Wilkie is substituted as Defendant.
       2      Plaintiff has not identified the anti-retaliation statute she is invoking in Count III.
(See id.; see generally Pl.'s Opp. to Def.'s Mot. for Summ. J. ("Pl.'s Opp.") [71].) The court
assumes that Plaintiff is proceeding either under the Rehabilitation Act's retaliation provision, 29
U.S.C. § 794(d), or the retaliation provision of Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e-3(a). These retaliation provisions "are materially identical." Twisdale v. Snow,
325 F.3d 950, 952 (7th Cir. 2003).
   Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 2 of 46 PageID #:4556



       Defendant now moves for summary judgment on all claims. Plaintiff petitions for review

of the MSPB's final order. As explained here, Defendant's motion for summary judgment is

granted and Plaintiff's petition for review is denied.

                                  PROCEDURAL BACKGROUND

        Plaintiff asserts two kinds of claims in this case. The first is brought under Section 7703

of the Civil Service Reform Act ("CSRA"), 5 U.S.C. § 1101 et seq. It challenges the MSPB's final

order affirming the VA's decision to terminate Plaintiff's employment. In a second type of claim,

Plaintiff alleges that the VA engaged in various forms of employment discrimination prohibited by

federal law. Federal courts apply different standards of review to these claims.

       Under the CSRA, a federal employee has a right to appeal certain adverse employment

actions by her agency, such as discharge, to the MSPB. See Kloeckner v. Solis, 568 U.S. 41,

43-44 (2012) (citing 5 U.S.C. §§ 7512, 7701). The MSPB is "an independent adjudicator of

federal employment disputes." Kloeckner, 568 U.S. at 44. The employee's "appeal may merely

allege that the agency had insufficient cause for taking the action under the CSRA; but the appeal

may also or instead charge the agency with discrimination prohibited by another federal statute,"

such as Title VII. Id. (citing 5 U.S.C. § 7702(a)(1) (listing federal antidiscrimination statutes)).

"When an employee complains of a personnel action serious enough to appeal to the MSPB and

alleges that the action was based on discrimination," she has brought a so-called "mixed case."

Kloeckner, 568 U.S. at 44 (citing 29 C.F.R. § 1614.302 (2012)).

        Petitions to review a final decision of the MSPB are ordinarily filed in the United States

Court of Appeals for the Federal Circuit. 5 U.S.C. § 7703(b)(1). When, however, "[a] federal

employee . , , claims that an agency action appealable to the MSPB violates an antidiscrimination

statute listed in [5 U.S.C. § 7702(a)(1)],” the employee “should seek judicial review in district court,

not in the Federal Circuit." Kloeckner, 568 U.S. at 56; see also Miller v. Saul, 803 F. App'x 963,

966 (7th Cir. 2020) ("We have jurisdiction . . . over 'mixed cases' that also include claims of

discrimination."). A court's review of an MSPB decision regarding an adverse employment action

                                                   2
   Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 3 of 46 PageID #:4557



is deferential: the court must affirm the decision unless it is "arbitrary, capricious, an abuse of

discretion, not in accordance with law, obtained without proper procedures, or unsupported by

substantial evidence." Delgado v. Merit Sys. Prot. Bd., 880 F.3d 913, 916 (7th Cir. 2018) (citing

5 U.S.C. § 7703(c)). The standard for review of statutory discrimination claims, in contrast, is de

novo. See 5 U.S.C. § 7703(c); see also 5 U.S.C. § 7703(b)(2) (cross-referencing § 7702).

        As discussed in more detail below, the VA terminated Plaintiff's employment in 2016 after

determining that she engaged in inappropriate conduct toward patients and co-workers in July

and August 2015, respectively. Before the VA made the termination decision, it conducted

internal investigations, as required by VA policy. First, Plaintiff's direct supervisor collected written

statements from Plaintiff and other employees who witnessed the incidents in question. (See Pl.'s

Resp. to Def.'s L.R. 56.1 Stat. of Facts ("Pl.'s L.R. 56.1 Resp.") [72] ¶ 11.) Next, the VA directed

an Administrative Investigation Board ("AIB") to investigate the charges of misconduct. (See

id. ¶¶ 35-37.) Among other things, the AIB heard live testimony from Plaintiff and other witnesses

on September 30, 2015. (See id. ¶ 38.) After the AIB substantiated the charges against Plaintiff,

leadership at the VA proposed terminating her employment. (See id. ¶ 39.) They gave Plaintiff

an opportunity to show that the charges were unfounded by submitting oral and written responses.

(See id. ¶ 40.) Dr. Stephen Holt, the Director of the Lovell VA, reviewed Plaintiff's responses and

decided that she should in fact be terminated. (See id. ¶ 50.) As the law requires, in making the

decision, Holt was guided by what are known as the Douglas factors—"twelve factors to be

considered when determining a reasonable penalty for an agency employee." Robinson v. Dep't

of Veterans Affairs, 923 F.3d 1004, 1016 n.3 (Fed. Cir. 2019) (citing, inter alia, Douglas v.

Veterans Admin., 5 M.S.P.B. 313, 332 (1981)). 3


        3      The twelve Douglas factors are: "(1) The nature and seriousness of the offense,
and its relation to the employee's duties, position, and responsibilities, including whether the
offense was intentional or technical or inadvertent, or was committed maliciously or for gain, or
was frequently repeated; (2) the employee's job level and type of employment, including
supervisory or fiduciary role, contacts with the public, and prominence of the position; (3) the
employee's past disciplinary record; (4) the employee's past work record, including length of

                                                   3
   Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 4 of 46 PageID #:4558



       On September 16, 2016, Plaintiff challenged her termination and filed a discrimination

complaint with the VA's Equal Employment Opportunity ("EEO") office. (See Pl.'s L.R. 56.1

Resp. ¶¶ 56-57.) On January 13, 2017, the Department of Veterans Affairs Office of Resolution

Management notified Plaintiff that she did not have a right to an EEOC hearing for the "mixed

portion" of her complaint—i.e., the challenge to her termination—and that the mixed portion was

being transmitted to the VA Office of Employment Discrimination Complaint Adjudication

("OEDCA").. (See Certified Administrative Record ("R") Vol. 1 (Jan. 2017 ORM Ltr.) at 64; 4 see

also Pl.'s L.R. 56.1 Resp. ¶ 57.) The Office of Resolution Management also informed Plaintiff that

if she did not receive a final agency decision on the mixed claim within 120 calendar days of the

date she formally filed her complaint, she would have the right to immediately appeal to the MSPB.

(R. Vol. 1 (Jan. 2017 ORM Ltr.) at 64; Pl.'s L.R. 56.1 Resp. ¶ 57; see also 5 U.S.C. § 7702(e)(2)

(providing that if an employee files a mixed case complaint with her agency under § 7702(a)(2)

and there is no judicially reviewable agency action after 120 days, "the employee may appeal the

matter to the [MSPB] under subsection (a)(1) of this section").)

       The parties have not pointed the court to any final agency decision from the VA. (See,

e.g., Pl.'s L.R. 56.1 Resp. ¶¶ 57-58.) Thus, the court assumes that Plaintiff did not receive one


service, performance on the job, ability to get along with fellow workers, and dependability; (5)
the effect of the offense upon the employee's ability to perform at a satisfactory level and its effect
upon supervisors' confidence in the employee's ability to perform assigned duties; (6) consistency
of the penalty with those imposed upon other employees for the same or similar offenses; (7)
consistency of the penalty with any applicable agency table of penalties; (8) the notoriety of the
offense or its impact upon the reputation of the agency; (9) the clarity with which the employee
was on notice of any rules that were violated in committing the offense, or had been warned about
the conduct in question; (10) potential for the employee's rehabilitation; (11) mitigating
circumstances surrounding the offense such as unusual job tensions, personality problems,
mental impairment, harassment, or bad faith, malice or provocation on the part of others involved
in the matter; and (12) the adequacy and effectiveness of alternative sanctions to deter such
conduct in the future by the employee or others." Douglas, 5 M.S.P.B. at 332.

       4      The Certified Administrative Record was filed on the docket in 12 separate
volumes. The court's citations are to the page numbers in each volume. For example, although
page 1 of Volume 2 is page 301 of the Certified Administrative Record, the court cites it as R. Vol.
2 at 1.


                                                  4
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 5 of 46 PageID #:4559



within 120 days after filing her EEOC complaint and, on March 14, 2017, exercised her right under

5 U.S.C. § 7702(e)(2) to file an appeal with the MSPB. (Pl.'s L.R. 56.1 Resp. ¶ 58.) Over two

days in October 2017, an administrative judge ("AJ") for the MSPB heard the testimony of

numerous witnesses, including Plaintiff. (See Oct. 2017 MSPB Hr'g. Tr. [52-1].) In a written

decision dated November 13, 2017, the AJ upheld the VA's termination decision and found

against Plaintiff on the discrimination claims, which were characterized as affirmative defenses

before the MSPB. (See Pl.'s L.R. 56.1 Resp. ¶ 80; Compl. ¶ 9.) 5 The AJ's decision became final

on December 18, 2017, and Plaintiff filed this lawsuit on January 17, 2018.

                                    FACTUAL BACKGROUND

        Plaintiff began her employment with the VA in 2004 at a facility in North Chicago. (Def.'s

Resp. to Pl.'s L.R. 56.1 Stat. of Add'l Facts ("Def.'s L.R. 56.1 Resp.") [74] ¶ 1.) In 2007, she

became a Health Care Technician at the Hines VA, another Chicago-area facility. (Id.) In 2011,

Plaintiff resigned from that position. (Id.) Between 2011 and 2012, she completed her bachelor's

degree. (Id.) In 2012, the VA hired Plaintiff as a Nursing Assistant at the Lovell VA in North

Chicago. (Id.; Pl.'s L.R. 56.1 Resp. ¶ 5.) The VA consistently rated Plaintiff as "fully successful"

in performance reviews. (Def.'s L.R. 56.1 Resp. ¶ 1.) Effective July 20, 2016, however, the VA

terminated Plaintiff's employment, after it sustained charges against her for inappropriate conduct

toward patients and co-workers. (See Pl.'s L.R. 56.1 Resp. ¶¶ 50-51.)

A.      Plaintiff's Disabilities and Work Restrictions

        Plaintiff, who is 60 years old and 4'11", suffers from various disabilities. (Def.'s L.R. 56.1

Resp. ¶ 2.) She has chronic pain caused by injuries sustained while she cared for patients. (Id.)

She also has degenerative joint disorder, osteoarthritis of the cervical spine, heart problems,

asthma, depression, diabetes, and hypertension, among other conditions.              (Id.)   Plaintiff's


        5      The employee bears the burden of proving affirmative defenses by the
preponderance of the evidence. See, e.g., Schoenrogge v. Dep't of Justice, 148 Fed. App'x 941,
944 (Fed. Cir. 2005).


                                                  5
   Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 6 of 46 PageID #:4560



disabilities substantially limit her activities. (Id. ¶ 3.) Because of her workplace injuries, the VA

placed Plaintiff in a light-duty position around December 22, 2014. (Pl.'s L.R. 56.1 Resp. ¶ 60.)

According to a memorandum issued by the VA's Workers' Compensation Program, Plaintiff's

responsibilities in the light-duty position included doing "one to one observation" of fall-risk

patients, taking patients' vital signs, and helping patients with daily living activities such as bathing,

eating, and dressing. (Id. ¶¶ 62-63.) Plaintiff signed and initialed the memorandum on January

13, 2015, confirming her acceptance of the light-duty assignment. (Id. ¶¶ 63, 65.)

        Plaintiff maintains that the light-duty assignment did not accommodate her disabilities.

(Pl.'s L.R. 56.1 Stat. of Add'l Facts ("Pl.'s L.R. 56.1 Stat.") [72] ¶ 4.) In a deposition in this case,

she testified that she could not perform the assigned work within her restrictions. (Pl.'s L.R. 56.1

Resp. ¶ 68.) Plaintiff's central complaint about the light-duty assignment appears to be that she

was required to monitor two fall-risk patients at the same time. (See id. ¶ 70; Def.'s L.R. 56.1

Resp. ¶ 19.) Defendant disputes that the light-duty assignment did not accommodate Plaintiff's

disabilities. (Def.'s L.R. 56.1 Resp. ¶ 4.) Defendant notes Plaintiff's deposition testimony that she

did not perform work that exceeded her lifting restrictions. (Id.; see Pl.'s L.R. 56.1 Resp. ¶ 66

(Plaintiff's admission that she so testified).) Defendant also points out that the VA's "1:1 Nursing

Observation" policy expressly allows for the possibility that "[w]hen multiple patients/residents

require close observation, one staff member may supervise up to two (2) patients/residents at

once in the same patient/residence room. . . . [W]hen possible, patients/residents should be

placed in a two (2) bedroom to decrease non-productive work hours and minimize the drain on

staff resources." (Pl.'s L.R. 56.1 Resp. ¶ 69.) Defendant admits that the VA never tried to find

Plaintiff an alternative placement but disputes that the Rehabilitation Act required it to do so.

(Def.'s L.R. 56.1 Resp. ¶ 4.)

        Plaintiff remained in the light-duty assignment until she was removed from patient care

and placed in a timekeeping role after incidents in July and August 2015, described below. (See

id. ¶ 16; Pl.'s L.R. 56.1 Resp. ¶¶ 35, 61.) As far as the court can tell, Plaintiff remained in the

                                                    6
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 7 of 46 PageID #:4561



timekeeping role until her termination.

B.      The July 29-30, 2015 Incident

        In July 2015, Plaintiff was working in the geriatric/psychiatric unit for patients who reside

permanently at the Lovell VA. (Pl.'s L.R. 56.1 Resp. ¶ 7.) Many of the patients in that unit suffer

from psychiatric illnesses, dementia, or depression, and none can care for themselves. (Id.) From

the evening of July 29, 2015 until the next morning, Plaintiff was on duty with Nursing Assistant

Andrew Bonjour. (Id. ¶ 8.) Plaintiff was providing care for two male patients who suffer from

dementia and schizophrenia. (Id.) According to Bonjour's testimony at the October 2017 MSPB

hearing, he heard shouting coming from the room where Plaintiff was watching the patients.

(Id. ¶ 9.) Bonjour testified that he entered the room and saw Plaintiff "shoving [a patient] up

against a wall" in a manner that was "much harder than necessary" as she tried to roll the patient

over. (Id. (internal quotation marks omitted).) He also testified that Plaintiff was yelling at the

patient and saying things like, "don't cough in my face, don't act stupid, you know what you're

doing." (Id. (internal quotation marks omitted).) Plaintiff admits that Bonjour gave this testimony

but disputes its truthfulness. (Id.) The parties agree that Bonjour was the only witness to the

incident. (See id.; Def.'s L.R. 56.1 Resp. ¶ 18.)

        On the morning of July 30, 2015, Bonjour e-mailed Wytonya Byrd, the Interim Nurse

Manager and Plaintiff's direct supervisor, to inform her that he believed Plaintiff had engaged in

patient abuse. (Pl.'s L.R. 56.1 Resp. ¶¶ 10, 34.) The e-mail began, "Out of concern for residents

and staff, it is my duty to report ongoing negligence and gross unprofessionalism in the course of

[Plaintiff's] duties." (Id. ¶ 10.) Among other things, Bonjour wrote that the "residents in [Plaintiff's]

immediate care are chastised, berated, and scolded by [Plaintiff] if and when they do not comply

with her requests. As an almost daily witness to this, I am disturbed to the core." (Id.) He added

that Plaintiff "regularly" leaves patients unattended, including those who cannot "think or respond

normally," and wrote that "it stresses the staff when it falls to us to take over responsibilities

[Plaintiff] is well capable of doing, despite her status as light duty." (Id.) Bonjour did not describe

                                                    7
   Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 8 of 46 PageID #:4562



the alleged shoving or verbal abuse that he claims to have witnessed on July 29-30, 2015. (See

Def.'s L.R. 56.1 Resp. ¶ 18.)

       The Lovell VA's Patient Abuse policy, dated January 30, 2015, states that "no patient is to

be mistreated or abused, either physically, verbally, or financially by any employee" and that "one

does not have to intend to abuse a patient to commit patient abuse." (Pl.'s L.R. 56.1 Resp. ¶ 27.)

The policy requires employees to report patient abuse if they witness or have knowledge of it, and

provides that an AIB will investigate "[a]ll allegations of patient abuse." (Id. ¶¶ 28, 32.) If an

employee is accused of patient abuse, the policy authorizes the VA to reassign her to a position

"out of direct patient contact" or place her on "authorized absence pending the outcome of the

investigation." (Id. ¶ 29.) Under the policy, "charges of abuse or mistreatment will be sustained

if it is found more probable than not that the event(s) occurred." (Id. ¶ 30.) The administrative

penalty for patient abuse "may be up to and including removal. Any lesser penalty is within the

discretion of the deciding official. In taking disciplinary or adverse actions, it is only necessary

that abuse or mistreatment be proven by the preponderance of the evidence." (Id. ¶ 31.)

       In accordance with the Patient Abuse policy, Byrd initiated an investigation into Bonjour's

complaint. (Id. ¶ 11.) Byrd asked several employees, including Plaintiff and Bonjour, to provide

written statements about the July 29-30 incident. (Id.) 6 Meanwhile, in accordance with VA policy,

Byrd assigned Plaintiff to a timekeeping role; the record does not provide details concerning this

assignment other than in this role Plaintiff would not have any contact with patients. (See Def.'s

L.R. 56.1 Resp. ¶ 16; Pl.'s L.R. 56.1 Resp. ¶ 35.) According to Byrd's testimony at the October



       6        The parties do not describe the results of Byrd's investigation or the written
statements that Byrd collected from Plaintiff, Bonjour, and other employees. According to the
Certified Administrative Record, Plaintiff submitted a written statement to Byrd on August 4, 2015.
(See R. Vol. 4 (Pl.'s Written Resp.) [50-4] at 34-37.) In her written statement, Plaintiff, denied that
she yelled at the patients; noted that because of her lifting restrictions, she cannot change certain
patients' diapers without assistance; and stated that Bonjour often refuses her requests for
assistance. (See id.) As the court discusses below, an AIB conducted an investigation concurrent
with or subsequent to Byrd's investigation.


                                                  8
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 9 of 46 PageID #:4563



2017 MSPB hearing, she told Plaintiff "not to come to the patient care area" on her next day of

work (August 4) and to instead report directly to her. (Pl.'s L.R. 56.1 Resp. ¶¶ 12-13.) Plaintiff

contends that Byrd only told her not to come to the patient care unit over the weekend. (Id. ¶ 12.)

C.      The August 4, 2015 Incident

        On Monday, August 4, 2015, Plaintiff went to the patient care unit where she would

ordinarily report for work. (Id. ¶ 13.) Three employees were present when Plaintiff entered the

room: Staff Nurse Ana Malene Banlasan, Charge Nurse Ranjeet Grewal, and Bonjour, who was

pushing a patient in a wheelchair. (Id.) At the AIB hearing on September 30, 2015, Grewal

testified that Plaintiff approached her and asked whether she (Grewal) had reported Plaintiff.

(Id. ¶ 14; see R. Vol. 2 (Grewal Tr.) [50-2], at 103:9-14.) Grewal answered that she had not. (Pl.'s

L.R. 56.1 Resp. ¶ 14.) Next, Plaintiff approached Bonjour and asked if he had reported her.

(Id. ¶ 15.) Bonjour and Banlasan testified at the October 2017 MSPB hearing that Plaintiff

addressed Bonjour in a loud, confrontational tone. (Id. ¶ 17.) Bonjour further testified that he told

Plaintiff that the identity of the complainant is confidential. (Id. ¶ 16.)

        Plaintiff then told Bonjour, while pointing her finger in his face, "If you're the person who

reported me God help you and your family." (Id. ¶ 18.) Plaintiff admits that she used these words

but contends she was not making a threat. (See, e.g., id. ¶¶ 18, 20.) Plaintiff claims that she

intended her words to be a "friendly gesture." (Id. ¶ 20 (quoting Oct. 2017 MSPB Hr'g. Tr. (Pl.

Testimony) at 313:24-314:1).)       She also argues that Bonjour "did not behave as if he felt

threatened." (Pl.'s L.R. 56.1 Resp. ¶ 18.) Bonjour, on the other hand, testified at the September

30, 2015 AIB hearing that he "absolutely" did feel threatened and in fact responded to Plaintiff by

saying, "Marcie, did you just threaten me?" (Id. ¶ 19 (quoting R. Vol 2 (Bonjour Tr.) at 42:24-43:1;

43:2-3).) Banlasan and Grewal, too, testified at the September 30, 2015 hearing that they

interpreted Plaintiff's statement as a threat against Bonjour.           (Pl.'s L.R. 56.1 Resp. ¶ 21.)

Banlasan further testified that she asked Plaintiff to stop discussing the issue in front of patients,

but Plaintiff did not listen. (Id. ¶ 22.) At that point, Banlasan testified, she called the Chief Nursing

                                                    9
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 10 of 46 PageID #:4564



Officer (Mary Xavier) and said: "[Plaintiff] is here, and she is causing a lot of disruption." (Id. ¶ 23;

(quoting R. Vol. 1 (Banlasan Tr.) [50-1] at 243:2-7).) Bonjour spoke with Xavier during the same

phone call and stopped interacting with Plaintiff after the call ended. (Pl.'s L.R. 56.1 Resp. ¶¶ 24-

25.) 7 It appears that Bonjour, Grewal, and Banlasan went back to work at that point.

         The Lovell VA's Workplace Violence Prevention ("WVP") Program, dated July 22, 2013,

has a "zero tolerance" policy for behavior that is "disruptive, threatening, violent, or intimidating."

(Pl.'s L.R. 56.1 Resp. ¶ 33.) The policy defines a threat as "any verbal or non-verbal expression

of a present or future intent to inflict pain or injury or cause mental harm by annoyance or alarm."

(Id.) Violations of the policy may result in disciplinary action "up to, and including, removal from

employment." (Id.)

D.       The AIB Investigation and Plaintiff's Termination

         An AIB investigated the July 29-30 and August 4, 2015 incidents. (See id. ¶ 37; R. Vol. 1

(Oct. 2015 AIB Mem.) at 163).) During the investigation, Plaintiff remained in the timekeeping

role that Byrd assigned to her after the July 29-30 incident. (See Pl.'s L.R. 56.1 Resp. ¶¶ 35, 61;

Def.'s L.R. 56.1 Resp. ¶ 16.) The investigation included testimony from 10 witnesses, including

Plaintiff, Banlasan, Bonjour, Byrd, Grewal, and Xavier. (Pl.'s L.R. 56.1 Resp. ¶ 38; see R. Vol. 1

(AIB Index) at 137.) Plaintiff testified that her disabilities prevented her from watching two fall-risk

patients at the same time and that she believed she was being reprimanded for whistleblowing

activity. (Def.'s L.R. 56.1 Resp. ¶ 19.) 8 The AIB also considered Plaintiff's written response to




         7
                According to Defendant, during the phone call, Xavier instructed Bonjour to stop
engaging with Plaintiff, "make a report," and call the police if Plaintiff returned to the patient care
unit. (Def.'s L.R. 56.1 Stat. of Material Facts ("Def.'s L.R. 56.1 Stat.") [63] ¶¶ 24, 26.) Plaintiff
contends that Xavier's alleged statements are inadmissible hearsay. (Pl.'s L.R. 56.1 Resp. ¶¶ 24,
26.) Because Defendant does not respond or argue that the statements fall into an exception to
the hearsay rule, the court disregards them.

         8       The whistleblowing activity is not described in the portions of the record that
Plaintiff cites. (See id.)


                                                   10
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 11 of 46 PageID #:4565



Byrd's inquiry, described above, in which Plaintiff wrote that she could not physically handle

certain duties assigned to her. (See id.) On October 30, 2015, the AIB concluded that the

allegations that Plaintiff verbally abused patients and engaged in workplace violence were

substantiated.    (Pl.'s L.R. 56.1 Resp. ¶ 37; see R. Vol. 1 (Oct. 2015 AIB Mem.) at 172.)

Specifically, the AIB found there was evidence that Plaintiff (1) violated the Patient Abuse policy

by "speaking loudly and disrespectfully to residents" and (2) violated the WVP Program by making

what several witnesses perceived as a "direct threat" against Bonjour. (R. Vol. 1 (Oct. 2015 AIB

Mem.) at 172; see Pl.'s L.R. 56.1 Resp. ¶ 37.) 9 The AIB's investigation ended in November 2015.

(Def.'s L.R. 56.1 Resp. ¶ 20.)

       On December 1, 2015, Holt, the Director of the Lovell VA, relayed the AIB's conclusion to

the Head of the Extended Care Department (Dr. Ahmad Farooq) and the Associate Director for

Geriatrics and Mental Health Services (Dr. David Weis). (See R. Vol. 1 (Dec. 2015 Holt Ltr.) at

133.) 10 Holt told them that the Lovell VA would need to follow up with "appropriate administrative

actions" against Plaintiff. (See id.) On June 3, 2016, Farooq notified Plaintiff of her proposed

termination based on two sustained charges: inappropriate conduct toward co-workers and

inappropriate conduct toward patients. (See R. Vol. 3 (June 2016 Farooq Ltr.) [50-3] at 81; see

Pl.'s L.R. 56.2 Resp. ¶ 39.) It is undisputed that although the AIB determined that Plaintiff

engaged in patient abuse, violated the patient abuse policy, and violated the workplace violence,

policy, the Lovell VA did not "charge" Plaintiff with "patient abuse" or "workplace violence." (Def.'s

L.R. 56.1 Resp. ¶¶ 21, 23; see R. Vol. 3 (June 2016 Farooq Ltr.) at 81 (describing the sustained

charges as "inappropriate conduct towards co-workers" and "inappropriate conduct towards




       9      On the other hand, the AIB concluded that the allegation that Plaintiff "shoved" a
patient "was not corroborated by others as physical abuse." (R. Vol. 1 (Oct. 2015 AIB Mem.) at
172.)
       10        The court assumes that Dr. Holt is the supervisor of Drs. Farooq and Weis.


                                                 11
   Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 12 of 46 PageID #:4566



patients").) 11

        Farooq informed Plaintiff that she had a right to submit evidence to Holt, both orally and

in writing, to show why the "charges are unfounded." (R. Vol. 3 (June 2016 Farooq Ltr.) at 81.)

Plaintiff did both. (See Pl.'s L.R. 56.1 Resp. ¶ 40.) In her meeting with Holt—which, according to

the record, occurred on June 27, 2016 (see R. Vol. 1 (Holt Mtg. Notes) at 116)—Plaintiff denied

the allegations underlying the charges, noted that she is disabled and had requested

accommodations, and claimed that the Lovell VA was retaliating against her for engaging in

protected activity, including filing EEO complaints. (Def.'s L.R. 56.1 Resp. ¶ 22.) The court

discusses Plaintiff's prior protected activity below. Dr. Sarah Fouse, one of Plaintiff's supervisors,

submitted a letter to Holt as well. (Id. ¶ 24; see R. Vol. 7 (June 2016 Fouse Ltr.) [50-7] at 44.)

She wrote that she has known Plaintiff since 2004; believes Plaintiff is "able to provide the best

of patient of patient care"; and thinks that Plaintiff is "dependable and passionate." (Def.'s L.R.

56.1 Resp. ¶ 24.) Fouse acknowledged that Plaintiff sometimes must be asked to "lower her

voice" and that she "may display episodes of [post-traumatic stress disorder] depending on the

situation which may be perceived as being uncooperative." (R. Vol. 7 (June 2016 Fouse Ltr.) at

44.) Fouse recommended assigning Plaintiff "to a non-patient care area." (Id.; see Def.'s L.R.

56.1 Resp. ¶ 24.)

        Holt decided to terminate Plaintiff, effective July 20, 2016, for inappropriate conduct toward

patients and co-workers. (Pl.'s L.R. 56.1 Resp. ¶ 50.) Before making his decision, Holt considered

the evidence, including Plaintiff's oral and written responses, and the Douglas factors. (Def.'s

L.R. 56.1 Stat. ¶¶ 40-41.) He notified Plaintiff of the termination decision in a letter dated July 12,

2016. (See R. Vol. 1 (Termination Ltr.) at 109.) In the letter, Holt discussed nearly every Douglas

factor, identifying each as aggravating, mitigating, or neutral. (Def.'s L.R. 56.1 Stat. ¶ 41.) For



        11     Considering the AIB's findings, it is not clear to the court how the charges of
inappropriate conduct differ from charges of patient abuse and workplace violence.


                                                  12
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 13 of 46 PageID #:4567



example, Holt recognized that Plaintiff "had approximately 20 years of Federal service" and had

won two awards for her work in 2005. (Pl.'s L.R. 56.1 Resp. ¶ 45.) There were a number of

aggravating factors, however: Holt explained that inappropriate conduct toward patients is more

serious where, as here, the patients depend on medical staff for their basic needs. (Def.'s L.R.

56.1 Stat ¶ 42.) He also observed that inappropriate conduct toward co-workers is serious where,

as in this case, "it creates a potentially hostile work environment and disrupts safe patient care."

(Id.) The nature and seriousness of Plaintiff's offenses was an aggravating factor. (Id.) Likewise,

Holt explained that Plaintiff's "suspension for two specifications of Patient Abuse" less than a year

prior—which the court discusses below—was an aggravating factor. (Id. ¶ 44.) So, too, was

Holt's belief that Plaintiff's "potential for rehabilitation" was "unlikely" given the prior suspension.

(Id. ¶ 48; see also id. ¶ 49 (discussing Holt's conclusion that because Plaintiff's inappropriate

behavior had recurred, it was "totally unclear how . . . there are alternative sanctions or measures

that would prevent this behavior or minimize risk to patients and other staff").)

E.       Previous Charge of Patient Abuse Against Plaintiff

         Before the incidents at issue in this lawsuit, the VA had charged Plaintiff with two

specifications of patient abuse: placing a wipe soiled with feces in a patient's face and engaging

in a verbal altercation with the patient on or around May 31, 2013. (Def.'s L.R. 56.1 Stat. ¶ 52;

see R. Vol. 1 (Sept. 2014 Ltr.) at 28.) It appears that the alleged conduct occurred during a single

incident. (See R. Vol. 1 (Sept. 2014 Ltr.) at 28.) Based on the charges, the VA suspended Plaintiff

from duty and pay for fourteen calendar days beginning on October 26, 2014. (Def.'s L.R. 56.1

Stat. ¶ 52; R. Vol. 4 (Suspension Record) [50-4] at 49-50.) The parties do not explain why so

much time passed between the incident and the suspension.

         Plaintiff contends that she did not commit the charged offenses.             (Pl.'s L.R. 56.1

Resp. ¶ 52.) Instead, she argues that she was "defend[ing] herself from a racist, violent patient

who assaulted her" and whom she had "regularly complained about." (Id.) In 2013, the VA indeed

directed an AIB to investigate an incident in which one of Plaintiff's patients "called her racial slurs

                                                  13
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 14 of 46 PageID #:4568



and kicked her in the crotch." (Def.'s L.R. 56.1 Resp. ¶ 6.) The patient abuse and verbal

altercation charges against Plaintiff arose from the same incident. (See id. (citing R. Vol. 7 (Sept.

2013 Mem.) at 34-43).) Among other things, the AIB determined that "the nurse manager and

the charge nurse failed to . . . remove [P]laintiff from caring for the patient." (Def.'s L.R. 56.1

Resp. ¶ 6; see also id. ¶ 7 (admitting that according to the AIB, Plaintiff had been "in a situation

that was unsafe for her and placed the patient in harm's way," and Plaintiff's supervisor had 17

opportunities to "remove [Plaintiff] from the untenable situation but did not").) The AIB

recommended that Plaintiff and her supervisors be disciplined, but ultimately, the VA disciplined

only Plaintiff. (See id. ¶ 7.)

F.       Plaintiff's Protected Activity

         Plaintiff engaged in protected activity on several occasions during her employment at the

VA. In her deposition in this case, Plaintiff testified that around the time she resigned from the

VA in 2011, she filed a complaint with the agency's EEO office. (Pl.'s L.R. 56.1 Resp. ¶ 6; see

Pl. Dep., Ex. 1 to Def.'s L.R. 56.1 Stat. [66] at 32:16-23.) She could not recall the details of the

complaint and testified that she resigned because of "irreconcilable differences." (Pl.'s L.R. 56.1

Resp. ¶ 6.) In 2012, after Plaintiff had rejoined the VA, she "initiated the EEO process" because

she felt she was being subjected to a hostile work environment. (Def.'s L.R. 56.1 Resp. ¶ 5.) The

parties do not state whether Plaintiff filed an EEO complaint, revived the 2011 EEO complaint, or

took some other action to start the EEO process. Likewise, the parties do not discuss the details

of the 2012 allegations. In April 2013, Plaintiff entered into an alternative dispute resolution

agreement with a supervisor, Nikki Spangle (presumably someone implicated in Plaintiff's hostile

work environment allegation). (Id.) According to Defendant, the dispute resolution agreement

"acknowledge[d] [Plaintiff's] physical limitations by stating that [Plaintiff] agreed to 'work to

continue to be able to confide in Ms. Spangle regarding my medical and work issues.'" (Id.

(quoting R. Vol. 5 (Pl.-Spangle Agreement) [50-5] at 147).)         The record shows that in the

agreement, Plaintiff also stated that she "desire[d] to continue to be trained and mentored by Ms.

                                                 14
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 15 of 46 PageID #:4569



Spangle." (R. Vol. 5 (Pl.-Spangle Agreement) at 147).)

         At some point after April 2013—the parties do not state when—Plaintiff filed complaints

with the Office of Special Counsel ("OSC") and the Joint Commission on the Accreditation of

Healthcare Organizations ("JCAHO"). (Id. ¶ 8.) The complaints concerned patient safety issues

and Plaintiff's alleged inability to physically handle the duties she was assigned. (Id.) The

complaint to the JCAHO "resulted in a facility inspection." (Id.) The parties provide no other

details about these complaints, nor do they discuss the findings from the facility inspection.

         In the MSPB opinion, the AJ stated that Plaintiff filed another EEO complaint in November

2014 against Spangle and another supervisor. (See R. Vol. 12 (MSPB Op.) at 252.) The parties,

however, do not discuss the 2014 EEO complaint in their Local Rule 56.1 Statements or their

briefing on Defendant's motion to dismiss. It is undisputed that Plaintiff's EEO complaints "were

sent directly to Holt" in 2014 and 2015. (Def.'s L.R. 56.1 Resp. ¶ 26.)

         In February 2016, Plaintiff applied for and was granted leave under the Family Medical

Leave Act ("FMLA") because of her medical conditions and her need to care for her disabled

child. (Pl.'s L.R. 56.1 Resp. ¶ 76; Def.'s L.R. 56.1 Resp. ¶ 30.) Besides agreeing that Plaintiff

took "intermittent" FMLA leave (Def.'s L.R. 56.1 Resp. ¶ 30), the parties do not indicate how much

leave she took. Plaintiff admits that Defendant allowed her to "take all the FMLA leave she

requested." (Pl.'s L.R. 56.1 Resp. ¶ 76.)

G.       Comparators

         1.     Nursing Assistant James Willis

         In March 2015, Holt initiated an AIB investigation into allegations of patient abuse against

James Willis, a Nursing Assistant. (Def.'s L.R. 56.1 Resp. ¶ 9.) A patient reported that "Willis

tried to push him out of bed" and spit in his face twice; another patient accused Willis of verbally

abusing him and being "rough" with another patient; and "Willis was accused of breaking a female

patient's hand." (Id.; see R. Vol. 6 (AIB Willis Report) [50-6] at 296.) A nurse, moreover, reported

that Willis yelled, grabbed, and pushed her while they were in a patient's room. (Def.'s L.R. 56.1

                                                 15
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 16 of 46 PageID #:4570



Resp. ¶ 9.) Someone (the record does not identify this person) filed a police report in connection

with this last allegation. (Id.) A nurse filed another police report after Willis allegedly made

harassing phone calls to her. (Id.) Finally, "Willis was accused of sleeping on the job while

collecting overtime pay." (Id.) The parties agree that the AIB "found that there was evidence

supporting many of the allegations," but they do not specify which ones. (Id. ¶ 10.) The court

located the information in the record: the AIB sustained charges against Willis for patient abuse

(spitting in a patient's face twice and trying to push him out of his bed) and inappropriate conduct

toward a co-worker (yelling, grabbing, and pushing a nurse). (See Vol. 6 (Mar. 2016 Willis Ltr.)

[50-6] at 292; Oct. 2017 MSPB Hr'g. Tr. (Holt Testimony) at 172:1-173:9.) The AIB also noted:

       [Willis] does not acknowledge or recognize either boundaries or [e]thics when
       dealing with co-workers and patients, and this may be what leads to many of these
       incidents. He may have signed the Fourteen Principles of Ethical Conduct for
       Federal Employees, but he does not understand them as his duty, nor does he
       believe that they pertain to him.

(Def.'s L.R. 56.1 Resp. ¶ 10; R. Vol. 6 (AIB Mitchell Report) at 299.) 12

       Holt proposed terminating Willis's employment, but ultimately gave him a 30-day "paper

suspension," meaning that Willis lost neither work shifts nor pay. (Id. ¶ 11.) The parties agree

that before his paper suspension, Willis had never been disciplined for patient abuse. (Pl.'s L.R.

56.1 Resp. ¶ 54.) In the MSPB hearing for Plaintiff's case, Holt testified that Willis expressed

remorse for his behavior and committed to improving it. (Id. ¶ 55.)

       2.      Nursing Assistants Patricia Mitchell, Rene Kirklin, and Gwen Hannah

       In March 2015, an AIB investigated a patient's complaint that Nursing Assistant Patricia

Mitchell "bullied" and "disrespected" her by making "rude," "abusive," and "demeaning"

comments. (Def.'s L.R. 56.1 Resp. ¶ 13.) Other patients had made similar complaints about

Mitchell. (See id.) The AIB determined that "there was inappropriate communication between"

Mitchell and the patient, and that the patient's "feelings were hurt by what [Mitchell] said." (R. Vol.


       12      The parties do not list the "Fourteen Principles of Ethical Conduct."


                                                  16
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 17 of 46 PageID #:4571



7 (AIB Mitchell Report) at 7; see Def.'s L.R. 56.1 Resp. ¶ 13.) It concluded, "It does not appear

that there was abuse, but communication could have been handled better." (R. Vol. 7 (AIB

Mitchell Report) at 7.) The VA did not sustain charges against Mitchell or discipline her. (See

Def.'s L.R. 56.1 Resp. ¶ 13.)

       In December 2015, an AIB investigated a patient's complaint that Nursing Assistant Rene

Kirklin was "rude," "loud," "bossy," and acted like a "bully." (Def.'s L.R. 56.1 Resp. ¶ 14.) The

AIB determined, "It seems that [Kirklin's] intentions were never to be rude. She speaks loudly, is

authoritative, and is focused on getting the job done. This is here [sic] style." (R. Vol. 7 (AIB

Kirklin Report) at 31.) The AIB concluded that the allegation of patient abuse could not be

substantiated. (Id. at 30; see also Def.'s L.R. 56.1 Resp. ¶ 14.) The VA did not discipline Kirklin.

(See Def.'s L.R. 56.1 Resp. ¶ 14.)

       In March 2014, Nurse Manager Joyce Wadlington investigated a patient's allegation that

Nursing Assistant Gwen Hannah verbally abused him by using profane language. (See Def.'s

L.R. 56.1 Resp. ¶ 12; R. Vol. 7 (Hannah Mem.) at 13.) Wadlington concluded that "there is non-

constructive communication on the unit," but that "further investigation" would be unlikely to reveal

"whether the alleged verbal abuse did (or did not) occur." (R. Vol. 7 (Hannah Mem.) at 14.)

Wadlington recommended that Hannah complete courses on "communication skills" and "working

with difficult patients." (Id.) Plaintiff has identified no evidence that an AIB investigated or

sustained the allegations of patient abuse against Hannah. (See Def.'s L.R. 56.1 Resp. ¶ 12.)

The VA did not discipline Hannah. (See id.)

       3.      Nursing Assistant Bonjour

       Plaintiff contends that before the July and August 2015 incidents underlying this lawsuit,

she confronted Bonjour "about [his] swearing at patients." (Pl.'s L.R. 56.1 Resp. ¶ 10.) She does

not provide a citation to the record that shows she did so. During her meeting with Holt concerning

the proposed termination of her employment on June 27, 2016, Plaintiff informed Holt that she

had accused Bonjour of patient abuse. (Def.'s L.R. 56.1 Resp. ¶¶ 15, 22.) She gave Holt a letter

                                                 17
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 18 of 46 PageID #:4572



written in June 2016 by Chiquita Marshall, who appears to be a staff member at the Lovell VA.

(See id. ¶ 15.) Marshall wrote that she heard Bonjour "cursing and talking to our vets in an

inappropriate way" and reported the conduct to Plaintiff. (R. Vol. 7 (Marshall Ltr.) at 45.) Marshall

wrote that the incident occurred "some time ago." (Id.) Holt did not investigate or take disciplinary

action against Bonjour after Plaintiff told him about this incident during their June 2016 meeting.

(See Def.'s L.R. 56.1 Resp. ¶ 15.)

H.       Plaintiff's Post-Termination EEO Complaint and MSPB Appeal

         On September 16, 2016, Plaintiff filed an EEO complaint challenging her removal and

alleging age, race, disability, and sex discrimination, reprisal, hostile work environment, and

defamation of character. (See Pl.'s L.R. 56.1 Resp. ¶ 56; R. Vol. 1 at 61, 88.) The mixed case

portion of Plaintiff's complaint (her challenge to the termination decision) was transmitted to the

VA Office of Employment Discrimination Complaint Adjudication. (See Pl.'s L.R. 56.1 Resp. ¶ 57;

R. Vol. 1 (Jan. 2017 ORM Ltr.) at 64).) For the reasons explained above, the court assumes that

Plaintiff did not receive a final agency decision within 120 days after she filed her original EEO

complaint, and therefore exercised her right to file an immediate appeal with the MSPB. Plaintiff

filed her MSPB appeal on March 14, 2017. (Pl.'s L.R. 56.1 Resp. ¶ 58.) The parties do not dispute

the timeliness of that appeal. At a prehearing conference before the MSPB, Plaintiff withdrew her

affirmative defenses of disparate treatment based on race, age, and sex.            (Pl.'s L.R. 56.1

Resp. ¶ 59.) 13

         The MSPB, acting through an AJ, held a hearing on October 17-18, 2017. It heard live

testimony from Bonjour, Banlasan, Byrd, Holt, Fouse, 14 and Plaintiff. (See Oct. 2017 MSPB Hr'g.

Tr. (Index) at 3.)     The AJ determined that the VA proved the charges against Plaintiff for


         13   As noted above, the employee carries the burden of proving affirmative defenses
by a preponderance of the evidence. See Schoenrogge, 148 Fed. App'x at 944; see also R. Vol.
12 (AJ Order Granting in Part Agency's Mot. to Compel) [50-12] at 178.
         14       Fouse is spelled "Faust" in the MSPB Hearing Transcript.


                                                 18
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 19 of 46 PageID #:4573



inappropriate conduct toward patients and co-workers. (Pl.'s L.R. 56.1 Resp. ¶ 80.) She also

determined that the VA did not (1) retaliate against Plaintiff for whistleblowing or EEO activity, (2)

fail to accommodate her, or (3) violate her FMLA rights. (Id.)

                                            DISCUSSION

A.       Defendant's Motion for Summary Judgment

         Summary judgment is appropriate only if the movant shows that there is no genuine

dispute as to any material fact and he is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). A genuine dispute exists, and summary judgment is precluded, if "the evidence is such

that a reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). The moving party "bears the burden of demonstrating the absence

of genuine issues of material fact." LaRiviere v. Bd. of Trs. of S. Ill. Univ., 926 F.3d 356, 359 (7th

Cir. 2019). "If that occurs, the non-moving party must come forward with specific facts showing

that there is a genuine issue for trial." Id. (internal quotation marks omitted). When ruling on a

motion for summary judgment, a court views the record in the light most favorable to the non-

moving party and draws all reasonable inferences in that party's favor. Anderson, 477 U.S. at

255; see also, e.g., McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 367 (7th Cir. 2019).

         1.     Disability Discrimination and Retaliation for Protected Activity

         Where, as here, a plaintiff's claims for violations of the Rehabilitation Act and/or Title VII

were considered by the MSPB, a federal district court reviews them de novo.                    See 5

U.S.C. § 7703(c). Plaintiff argues that Defendant terminated her because of her disabilities in

violation of the Rehabilitation Act, which prohibits the federal government from discriminating

against a "qualified individual with a disability . . . solely by reason of her or his disability." 29

U.S.C. § 794(a).     She also contends that Defendant retaliated against her for engaging in

protected activity—specifically, filing complaints with the EEO, OSC, and JCAHO. To prevail on

her disability discrimination claim, Plaintiff must show that (1) she is disabled; (2) she is otherwise

qualified to perform the essential functions of her job with or without reasonable accommodation;

                                                  19
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 20 of 46 PageID #:4574



and (3) the adverse job action was caused by her disability. Monroe v. Ind. Dep't of Transp., 871

F.3d 495, 503 (7th Cir. 2017). To prevail on her retaliation claim, Plaintiff must show that (1) she

engaged in protected activity; (2) she suffered an adverse employment action; and (3) there is a

causal link between her protected activity and the adverse employment action. See Lewis v.

Wilkie, 909 F.3d 858, 866 (7th Cir. 2018) (Title VII); Kurowski v. Shinseki, 557 F. App'x 549, 553

(7th Cir. 2014) (Rehabilitation Act).

       The court must consider the evidence "as a whole" to determine whether a reasonable

factfinder could conclude that Plaintiff's disability or protected activity caused her termination.

Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016). In discrimination and retaliation

cases, the burden-shifting framework articulated in McDonell Douglas Corp. v. Green, 411 U.S.

792 (1973), remains a helpful (though not the only) "means of organizing, presenting, and

assessing circumstantial evidence." David v. Bd. of Trs. of Cmty. Coll. Distr. No. 508, 846 F.3d

216, 224 (7th Cir. 2017). Under that framework, a plaintiff can establish a prima facie case of

discrimination or retaliation by showing that (1) she is a member of a protected class; (2) she

performed her job reasonably in accordance with her employer's legitimate expectations; (3) she

was subjected to an adverse employment action despite her reasonable performance; and (4)

similarly situated employees outside of the protected class were treated more favorably by the

employer. See, e.g., David, 846 F.3d at 225. If the plaintiff makes such a showing, her employer

is expected to “articulate a legitimate, nondiscriminatory reason for the adverse employment

action,” but the plaintiff has the burden of demonstrating “that the employer’s explanation is

pretextual." Id. (internal quotation marks omitted).

       Plaintiff relies on the same evidence for her discrimination and retaliation claims, so the

court considers those claims together. Moreover, both parties analyze Plaintiff's claims using the

McDonnell Douglas framework, so the court begins there.           Regarding the first factor, it is

undisputed that Plaintiff is disabled and therefore is a member of a protected group. Likewise, at

least one of Plaintiff's EEO complaints alleged a hostile work environment, and her complaints to

                                                20
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 21 of 46 PageID #:4575



the OSC and JCAHO appear to have requested an accommodation for her disabilities. Defendant

does not dispute that Plaintiff engaged in protected activity by filing these complaints. See also,

e.g., Formella v. Brennan, 817 F.3d 503, 515 (7th Cir. 2016) (plaintiff's EEO complaint alleging

race and age discrimination "is a statutorily protected activity") (citing 42 U.S.C. § 2000e-3(a)).

Nor is the third McDonnell Douglas factor in dispute. Plaintiff suffered an adverse employment

action when she was terminated.

       The second and fourth McDonnell Douglas factors are disputed. Defendant contends that

because the VA sustained charges against Plaintiff for inappropriate conduct toward patients and

co-workers, Plaintiff cannot establish that she was meeting the VA's legitimate expectations.

Assuming her conduct was inappropriate, however, it may not doom her claims here. Plaintiff

maintains that other employees likewise failed to meet the VA's legitimate expectations but were

disciplined less harshly, and therefore may prevail in establishing an inference of discrimination

or retaliation. See, e.g., Rodgers v. White, 657 F.3d 511, 517 (7th Cir. 2011) ("When a black

employee produces evidence that he was disciplined more severely than white employees who

shared similar shortcomings, the second and fourth elements" of the McDonnell Douglas

framework merge, and the employee can make a prima facie case "if his evidence would establish

that the defendants extended leniency to similarly situated white employees who engaged in

similar conduct"); Flores v. Preferred Technical Grp., 182 F.3d 512, 515 (7th Cir. 1999) (where

the plaintiff "admit[ted] that she broke the rules but claim[ed] that [her employer] disciplined her

more harshly than non-Hispanic rule-breakers," it "ma[de] little sense . . . to discuss whether [the

plaintiff] was meeting her employer's reasonable expectations"). Therefore, the court considers

whether the evidence permits a reasonable jury to conclude that similarly situated employees

outside of the protected classes received more favorable treatment from the VA.

       "Determining whether other employees are similarly situated requires a 'flexible, common-

sense examination of all relevant factors.'" Rozumalski v. W.F. Baird & Assocs., Ltd., 937 F.3d

919, 927 (7th Cir. 2019) (internal quotation marks omitted) (quoting Coleman v. Donahoe, 667

                                                21
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 22 of 46 PageID #:4576



F.3d 835, 846 (7th Cir. 2012)). "[P]recise equivalence in culpability between employees is not the

ultimate question." Coleman, 667 F.3d at 850 (quoting McDonald v. Santa Fe Trail Transp. Co.,

427 U.S. 273, 283 n.11 (1976)). "Employees must be similar 'in all material respects,' including

engaging in identical or comparable misconduct, in order to reveal whether differential treatment

is occurring." Rozumalski, 937 F.3d at 927 (quoting Patterson v. Ind. Newspapers, Inc., 589 F.3d

357, 365-66 (7th Cir. 2009)); see also Miller v. Saul, 803 F. App'x at 968 ("To reveal discriminatory

discipline, a plaintiff must produce evidence that he engaged 'in identical or comparable

misconduct' but received harsher punishment." (quoting Rozumalski, 937 F.3d at 927)). "Whether

a comparator is similarly situated is usually a question for the fact-finder, and summary judgment

is appropriate only when no reasonable fact-finder could find that plaintiffs have met their burden

on the issue." Coleman, 667 F.3d at 846-47 (internal quotation marks omitted). "In the usual

case a plaintiff must at least show that the comparators (1) dealt with the same supervisor, (2)

were subject to the same standards, and (3) engaged in similar conduct without such

differentiating or mitigating circumstances as would distinguish their conduct or the employer's

treatment of them." Id. at 847 (internal quotation marks omitted).

       Plaintiff identifies Nursing Assistants Willis, Mitchell, Kirklin, Hannah, and Bonjour as

comparators. But as Defendant emphasizes, she does not offer evidence that these employees

were non-disabled or had not engaged in protected activity. (See Def.'s Mem. in Supp. of Mot.

for Summ. J. ("Def.'s Br.") [61] at 7.) More important, she does not offer evidence that they

engaged in comparable misconduct and were treated less harshly. The court begins with Willis,

whose misconduct undoubtedly was serious: the VA sustained charges against him for spitting

in a patient's face, trying to push a patient out of bed, and grabbing and pushing a nurse. Further,

the AIB observed that Willis failed to "acknowledge or recognize either boundaries or [e]thics

when dealing with co-workers and patients." (Def.'s L.R. 56.1 Resp. ¶ 10.) The VA suspended

Willis yet terminated Plaintiff for misconduct that is arguably similar. Defendant argues that there

is an explanation for the disparity, however: the VA had not previously charged or disciplined

                                                 22
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 23 of 46 PageID #:4577



Willis for patient abuse or violence toward co-workers. (See Def.'s Br. at 7.) By contrast, before

the incidents giving rise to Plaintiff's termination, the VA had sustained charges against her for

placing a feces-soiled wipe in a patient's face and engaging in a verbal altercation with a patient.

(See id.) Defendant also points out that like Willis, Plaintiff was suspended for her first offense.

(See id.)    Willis's lack of prior discipline is a differentiating circumstance that materially

distinguishes the VA's decision to suspend him from its decision to terminate Plaintiff. See, e.g.,

Reed v. Freedom Mortg. Corp., 869 F.3d 543, 550 (7th Cir. 2017) (where only the plaintiff had "so

many documented [attendance policy] violations" and only the plaintiff had "continued to violate

the Policy after being warned of the consequences of his failure to comply," no reasonable jury

could find that the employer "treated similarly situated employees more favorably"); Simpson v.

Franciscan Alliance, Inc., 827 F.3d 656, 662 (7th Cir. 2016) ("An employee who does not have a

similar disciplinary history and performance record as the plaintiff is not similarly situated." (citing

Amrhein v. Health Care Serv. Corp., 546 F.3d 854, 860 (7th Cir. 2008)); Def.'s Reply in Supp. of

Mot. for Summ. J. ("Def.'s Reply") [73] at 6 (citing Amrhein, 546 F.3d at 860)). Accordingly, no

jury reasonably could find that Willis was similarly situated and treated more favorably.

       Nor could a jury reasonably make that finding for Nursing Assistants Mitchell, Kirklin,

Hannah, and Bonjour.        True, the VA found some evidence that "there was inappropriate

communication between" Mitchell and a patient and that Kirklin speaks loudly to patients. (R. Vol.

7 (AIB Mitchell Report) at 7; R. Vol. 7 (AIB Kirklin Report) at 31.) But in the end, as Defendant

emphasizes, the VA determined that the accusations of patient abuse against Mitchell, Kirklin,

and Hannah were not substantiated. (See Def.'s Reply at 7-8). Defendant adds that unlike

Plaintiff, none of these employees threatened co-workers while the VA was investigating the

accusations against them. (See id. at 8.) Regarding Bonjour, Defendant notes the the VA did

not sustain any charges against him; indeed, Plaintiff did not present the VA with any credible

evidence that he engaged in misconduct. (See Def.'s Reply at 8 n.3.) In fact, Plaintiff did not

raise the issue of Bonjour's alleged patient abuse until after the VA proposed terminating her

                                                  23
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 24 of 46 PageID #:4578



employment, and there is no evidence that she reported the alleged abuse contemporaneously.

(See Def.'s L.R. 56.1 Resp. ¶¶ 15-16.) Plaintiff does not rebut these representations. The court

agrees with Defendant that the evidence compels a finding that Mitchell, Kirklin, Hannah, and

Bonjour were not similarly situated with Plaintiff and treated more favorably.

       Coleman, cited by Plaintiff, does not require a different conclusion. (See Pl.'s Opp. at 10-

11; Coleman, 667 F.3d at 859 (reversing summary judgment for the agency on the plaintiff's

claims of race and sex discrimination)). In Coleman, the court observed that the comparators'

conduct—holding a knife to a co-worker's throat while physically restraining him—was at least as

serious as, and "arguably even more" serious than, the indirect threat the plaintiff made against

her supervisor. 667 F.3d at 847, 851. The same cannot be said here, where the VA had not

previously disciplined Willis (or, to the court's knowledge, any of the other comparators) and where

the allegations against the other comparators were either not sustained or too vague to

investigate. The court is persuaded that no reasonable jury could consider these employees

"directly comparable" to Plaintiff "in all material respects." (Def.'s Reply at 6 (quoting Coleman,

667 F.3d at 846).) Because Plaintiff cannot show that the VA treated similarly situated individuals

outside of the protected classes more favorably, she cannot establish a prima facie case of

discrimination or retaliation. See, e.g., Formella, 817 F.3d at 515 ("Failure to satisfy any one

element of the prima facie case is fatal to an employee's retaliation claim." (internal quotation

marks omitted)); Traylor v. Brown, 295 F.3d 783, 790 (7th Cir. 2002) (similar).

       Plaintiff unsuccessfully argues that Defendant’s reasons for her termination—protecting

the VA's patients and staff and preventing disruptions to patient care—are pretextual. (See e.g.,

Pl.'s L.R. 56.1 Resp. ¶¶ 42, 49 (admitting that Holt articulated these reasons in his consideration

of the Douglas factors).) "In determining whether an employer's stated reason [for discharge] is

pretextual, the question is not whether the employer's stated reason was inaccurate or unfair, but

whether the employer honestly believed the reason it has offered to explain the discharge."

Monroe, 871 F.3d at 505 (internal quotation marks omitted). "Pretext involves more than just

                                                24
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 25 of 46 PageID #:4579



faulty reasoning or mistaken judgment on the part of the employer; it is [a] lie, specifically a phony

reason for some action." Id. (internal quotation marks omitted).

       Plaintiff's reference to Defendant's treatment of similarly situated employees is insufficient

to establish pretext because, as explained, the evidence does not show that Defendant treated

similarly situated employees more favorably.           Plaintiff also urges that Defendant offered

inconsistent reasons for her termination and that a jury could find pretext on that basis. But this

case is nothing like Hitchcock v. Angel Corps., Inc., 718 F.3d 733 (7th Cir. 2013), cited by Plaintiff.

There, the court determined that the defendant's inconsistent reasons for terminating the plaintiff

supported an inference of pretext because they either "contradict[ed] the plain language" on the

disciplinary form that the plaintiff's supervisor completed or could be deemed "so ludicrous that

[the employer] [was] not to be believed." Id. at 738

       Plaintiff here notes that the VA stated that it was terminating her for patient abuse and

workplace violence despite that it charged her only with inappropriate conduct toward patients

and co-workers. There is no obvious inconsistency here, however; as Defendant notes, although

the VA ultimately "stated [[Plaintiff's] removal charges] as inappropriate behavior towards patients

and coworkers," it is undisputed that "the AIB investigation resulted in sustained findings that she

committed patient abuse and violated the VA's Workplace Violence Prevention Policy." (See

Def.'s Reply at 9 (citing R. Vol. 1 (Dec. 2015 Holt Ltr.) at 133).) Holt, moreover, concluded that

Plaintiff's inappropriate conduct toward patients and co-workers jeopardized patient care as well

as the safety of patients and staff. (See Def.'s Br. at 9.) The specific label that Defendant attached

to her misconduct is not sufficient to support a finding that Defendant's stated reasons for

terminating her were lies.

       Plaintiff also contends that Holt’s testimony establishes pretext with respect to her

retaliation. Specifically, she says Holt gave inconsistent testimony about Plaintiff's EEO activity,

saying at one point that he was not aware of the activity and later admitting he knew about it.

(See Pl.'s Opp. at 11.) Plaintiff does not provide a record cite that supports this claim. Defendant

                                                  25
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 26 of 46 PageID #:4580



admits that documentation of Plaintiff's EEO activity was sent to Holt in 2014 and 2015 (see Def.'s

L.R. 56.1 Resp. ¶ 26), but offers persuasive reasons why a reasonable jury could not conclude

that Holt's actual reason for firing Plaintiff was to retaliate against her for submitting EEO, OSC,

or JCAHO complaints. First, as Defendant asserts, Plaintiff cannot establish retaliation simply by

showing that her protected activity preceded the adverse employment action. (See Def.'s Br. at

11 (citing Brown v. Ill. Dep't of Nat. Res., 499 F.3d 675, 685 (7th Cir. 2007) ("[A]s we have stated

on many occasions, timing alone is insufficient to establish a genuine issue of material fact to

support a retaliation claim." (internal quotation marks omitted))).) In opposing Defendant's motion,

Plaintiff discusses only her EEO activity in 2012 and her complaints to the OSC and JCAHO

sometime after April 2013. (See Pl.'s Opp. at 2, 11.) That protected activity occurred years before

the VA charged her with the misconduct resulting in her termination. Moreover, Defendant

emphasizes that none of Plaintiff's prior protected activity implicated Holt (see Def.'s Br. at 11),

and that there is no evidence that Spangle—against whom Plaintiff directed some of her prior

protected activity—had any decision-making role in Plaintiff's termination. (See Def.'s Reply at

12.) Plaintiff appears to argue that the VA disciplined her for patient abuse in 2013 in retaliation

for initiating EEO proceedings in 2012. (See Pl.'s Opp. at 2, 5.) Defendant makes two compelling

points in response.    First, an AIB sustained the 2013 charges after interviewing numerous

witnesses. (Def.'s Reply at 11.) Second, the Douglas factors call for consideration of prior

discipline, so Holt's consideration of the discipline Plaintiff received in 2013 was required. (See

Def.'s Br. at 11.) Defendant's arguments satisfy the court that no reasonable jury could find that

Plaintiff's protected activity motivated Holt's termination decision.

       Regarding inconsistent explanations, Plaintiff next argues that Holt's testimony about how

the Lovell VA has disciplined employees for patient abuse supports an inference that his stated

reasons for firing Plaintiff were pretextual. The court disagrees. Holt told an EEO investigator

that during his tenure as the Lovell VA's Director, all employees charged with patient abuse have

been terminated. (See Def.'s L.R. 56.1 Resp. ¶ 27.) He acknowledged in his deposition in this

                                                 26
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 27 of 46 PageID #:4581



case, however, that Willis was not terminated for patient abuse. (See id.) This inconsistency is

not evidence of shifting rationales for Plaintiff's termination, however.        First, as noted in

Defendant's Local Rule 56.1 Statement, the Lovell VA's Patient Abuse policy provides that the

penalty for patient abuse may be removal, not that it must be removal. (See Def.'s L.R. 56.1

Stat. ¶ 31; Pl.'s L.R. 56.1 Resp. ¶ 31.) Second, as Defendant again emphasizes, Plaintiff—unlike

Willis—previously had been disciplined for patient abuse. Holt considered that previous discipline

as relevant to the discharge decision. Plaintiff has not established that Defendant "failed to follow

its own policies" regarding disciplinary procedures. (Pl.'s Opp. at 12.)

       To support her pretext theory, Plaintiff also contends that Holt "admitted he did not look

into [her] circumstances" before making his decision. (Pl.'s Opp. at 11.) She again fails to support

this argument with a citation to the record (see Def.'s Reply at 10), and otherwise undermines it:

she admits that Holt met with her, reviewed her written statement, and evaluated the Douglas

factors in writing before deciding to terminate her employment. (See Pl.'s L.R. 56.1 Resp. ¶¶ 40-

50.) There is no basis for the claim that Holt terminated Plaintiff without considering the evidence

in her case.

       Nor does the evidence as a whole permit a reasonable jury to conclude that her disabilities

or protected activity caused Defendant to terminate her employment. See Ortiz, 834 F.3d at 765.

The parties agree that Plaintiff filed EEO, OSC, and JCAHO complaints before she lost her job

and that her EEO complaints were sent to Holt in 2014 and 2015 (suggesting he knew about

them). But as explained earlier, the mere fact that protected activity preceded the adverse

employment action does not permit a reasonable inference of retaliation. Here, where the only

protected activity Plaintiff relies upon—and even the November 2014 EEO complaint that the AJ

referenced—occurred years before her termination, she has not even offered evidence that the

timing of the activity in relation to her termination was suspicious. See, e.g., LaRiviere, 926 F.3d

at 360 (ten-month interval between protected activity and adverse employment action was "too

long to suggest a causal nexus without additional evidence"); Riley v. City of Kokomo, 909 F.3d

                                                 27
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 28 of 46 PageID #:4582



182, 189 (7th Cir. 2018) (similar conclusion for five-month interval).

        The parties agree that although an AIB in 2013 recommended disciplining Plaintiff for

patient abuse and her supervisors for failing to ensure that Plaintiff was not assigned to care for

the patient at issue, the VA disciplined only Plaintiff. (See Pl.'s Opp. at 2; see Def.'s L.R. 56.1

Resp. ¶¶ 6-7.) Plaintiff appears to suggest that the fact she (but not her supervisors) was

punished back then evidences a discriminatory or retaliatory motive for the discipline challenged

now. But the supervisors' wrongdoing in 2013 did not involve patient abuse (see Def.'s L.R. 56.1

Resp. ¶ 7); by contrast, Plaintiff's wrongdoing in 2013 did (she was found to have wiped a feces-

soiled cloth in a patient's face).   (See Def.'s Reply at 11.) In any event, failure to discipline

Plaintiff’s supervisors for a 2012 or 2013 incident sheds little light on the propriety of the decision

to discharge Plaintiff for her conduct in 2015. On this record, no reasonable jury could conclude

that the VA's decision not to discipline Plaintiff's supervisors in 2013 shows that they terminated

Plaintiff's employment years later because of her disabilities or protected activity. The court grants

Defendant's motion for summary judgment on Plaintiff's claims for disability discrimination and

retaliation.

        2.     FMLA Retaliation

        Plaintiff contends that Defendant "interfered with [her] FMLA rights" (Pl.'s Opp. at 13;

Compl., Count II (asserting claim for an "FMLA violation")), but her arguments reveal that her

actual claim is for FMLA retaliation. (See Pl.'s Opp. at 13-14 (contending that "a jury could find

that there is circumstantial evidence [she] was terminated for using her FMLA" (emphasis added));

see also Pl.'s L.R. 56.1 Resp. ¶ 76 (admitting that Defendant allowed her to "take all the FMLA

leave she requested").) Both sides argue that the court should review Plaintiff's FMLA retaliation

claim de novo. (See Def.'s Br. at 3 (citing 5 U.S.C. § 7703(c)); Pl.'s Petition for Review of an

Administrative Decision ("Pl.'s Pet.") [62] at 15.) The court notes that the FMLA is not among the

federal antidiscrimination statutes listed in 5 U.S.C. § 7702(a)(1) and cross-referenced in 5

U.S.C. § 7703(b)(2). Indeed, Section 7702(a)(1) lists section 717 of the Civil Rights Act of 1964

                                                  28
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 29 of 46 PageID #:4583



(42 U.S.C. 2000e-16), section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)),

section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791), sections 12 and 15 of the Age

Discrimination in Employment Act of 1967 (29 U.S.C. 631, 633a), and "any rule, regulation, or

policy directive prescribed under any provision of law described in clauses (i) through (iv) of this

subparagraph." 5 U.S.C. § 7702(a)(1)(B). Nevertheless, the court will review Plaintiff's FMLA

retaliation claim de novo. As explained below, Plaintiff cannot prevail even under this standard,

which is more favorable to her than the deferential review the court would otherwise apply to the

AJ's decision.

       A court assesses "a claim of FMLA retaliation in the same manner that [it] would evaluate

a claim of retaliation under other employment statutes, such as the ADA or Title VII." Burnett v.

LFW Inc., 472 F.3d 471, 481 n.5 (7th Cir. 2006). For the reasons explained in connection with

Plaintiff's Title VII or Rehabilitation Act retaliation claim, Plaintiff cannot make a prima facie case

of FMLA retaliation using the McDonnell Douglas framework. And there is no evidence that would

permit a reasonable interference that Defendant terminated Plaintiff because of her FMLA activity.

       Arguing otherwise, Plaintiff maintains that the record shows suspicious timing. The AIB

completed its investigation of the July and August 2015 incidents in November 2015; Plaintiff

began her FMLA leave in February 2016; and Defendant recommended terminating Plaintiff in

June 2016, approximately four months after she began her FMLA leave.. According to Plaintiff,

Defendant "cannot explain why it waited so long" after November 2015 to terminate her,

considering that Defendant believed she posed a threat to patient and staff safety. (Pl.'s Opp. at

13.) The court is not persuaded. As Defendant points out, the VA removed Plaintiff from patient

care duties and reassigned her to a timekeeping role in August 2015—so her continued

employment was no more threatening to patients and co-workers between August and November

2015 than it was between November 2015 and June 2016. Defendant also explains that after the

AIB completed its investigation in November 2015, the Lovell VA had to complete additional levels

of review.   (See Def.'s Reply at 12-13.)        Holt had to summarize the AIB's findings in a

                                                  29
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 30 of 46 PageID #:4584



memorandum to other Lovell VA administrators (Weis and Farooq), who in turn had to review the

file, consider the Douglas factors, and propose an appropriate punishment. (See id. at 13.)

Farooq authorized Plaintiff's proposed removal on May 26, 2016 (see id.; see also R. Vol. 3 (May

26, 2016 Proposal) at 88)) and notified Plaintiff of the proposal on June 3, 2016. (See Def.'s

Reply at 13.). The many layers of review available to Plaintiff did consume several months. But

apart from the fact that Plaintiff took FMLA leave about halfway through that process, there is no

evidence suggesting that her FMLA leave had anything to do with the termination decision.

"[M]ere temporal proximity is not enough to establish a genuine issue of material fact" to support

a retaliation claim, Riley, 909 F.3d at 188 (internal quotation marks omitted), and temporal

proximity is all that Plaintiff offers here. On this record, no reasonable jury could find in Plaintiff's

favor on her FMLA retaliation claim. The court grants Defendant's motion for summary judgment.

        3.      Age Discrimination

        Plaintiff alleges that Defendant terminated her because of her age but does not assert a

claim under the Age Discrimination in Employment Act, 28 U.S.C. § 621 et seq. (See, e.g.,

Compl. ¶¶ 1, 47.)     Defendant notes that Plaintiff withdrew her affirmative defense of age

discrimination before the MSPB. (Def.'s Br. at 4.) As a result, Defendant contends, she has not

exhausted her administrative remedies and her age discrimination claim is not properly before

this court. (See id. at 4-5.) Plaintiff does not dispute this argument. (See generally Pl.'s Opp.)

Accordingly, even if the Complaint can be construed to assert a claim under the ADEA, the court

grants Defendant's motion for summary judgment on that claim. See Montgomery v. Donahoe,

602 F. App'x 638, 642 (7th Cir. 2015) ("Because Montgomery did not raise her discrimination

claim before the MSPB, she abandoned it and cannot now try to raise it in federal district court.").

        4.      Failure to Accommodate

        Plaintiff argues that Defendant violated the Rehabilitation Act by failing to accommodate

her disabilities, but she does not assert a failure to accommodate claim in her Complaint. Even

if she had, Defendant would be entitled to summary judgment.               To prevail on a failure to

                                                   30
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 31 of 46 PageID #:4585



accommodate claim, Plaintiff must show (1) she "was a qualified individual with a disability," (2)

Defendant "was aware of her disability," and (3) Defendant "failed to reasonably accommodate

her disability." Yochim v. Carson, 935 F.3d 586, 590 (7th Cir. 2019). "The accommodation

obligation . . . brings with it a requirement that both the employer and the employee engage in a

flexible interactive process and make a good faith effort to determine what accommodations are

necessary." Id. at 590-91 (internal quotation marks omitted). An employer, however, need only

provide a "reasonable accommodation, not the accommodation [the employee] would prefer." Id.

at 591 (internal quotation marks omitted). The first two elements are undisputed, so the court

focuses on the third.

       Plaintiff contends that Defendant "never engaged in the interactive process with [her]" and

failed to "follow[] their own procedures" requiring them to find an alternative position that would

accommodate her. (Pl.'s Opp. at 12.) But she admits that Defendant offered her a light-duty

assignment to accommodate her workplace injuries in December 2014, and that she signed

paperwork describing her responsibilities in that position. (See Pl.'s L.R. 56.1 Resp. ¶¶ 60-65;

Def.'s Br. at 12; Def.'s Reply at 14.) And although Plaintiff argues that she was physically

incapable of monitoring two fall-risk patients at once, the paperwork she signed stated that her

light-duty position would require one-to-one observation of fall-risk patients. Defendant notes that

the VA's one-to-one observation policy, in turn, provides that one-to-one observation can include

monitoring two patients in the same room. (See Def.'s Br. at 13; Pl.'s L.R. 56.1 Resp. ¶ 69.)

Plaintiff also maintains that Defendant ignored her complaints that she was incapable of

"manipulat[ing] patients physically" and could not "physically handle" an "abusive" patient. (Pl.'s

Opp. at 13.) But as Defendant argues, she admits to testifying that she never performed work

that exceeded her lifting limitations and that her co-workers (excepting Bonjour) assisted her upon

request. (See Def.'s Br. at 12; Pl.'s L.R. 56.1 Resp. ¶ 66.) In these circumstances, no reasonable

jury could find in Plaintiff's favor on a failure to accommodate claim, and the court grants

Defendant's motion for summary judgment.

                                                31
     Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 32 of 46 PageID #:4586



B.       Plaintiff's Petition for Review of the MSPB Decision

         The parties agree that Plaintiff's petition to review the MSPB's decision on her mixed-case

appeal is properly before this court. (See, e.g., Def.'s Opp. to Plaintiff's Petition for Review ("Def.'s

Opp.") [70] at 4.) The court must affirm the MSPB's decision unless it is found to be "arbitrary,

capricious, an abuse of discretion, not in accordance with law, obtained without proper

procedures, or unsupported by substantial evidence."            Delgado, 880 F.3d at 916 (citing 5

U.S.C. § 7703(c)). Under this standard, the court reverses the MSPB's decision only "if it is not

supported by 'such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.'" Hairston v. Dep't of Veterans Affairs, 761 F. App'x 1005, 1007 (Fed. Cir. 2019)

(internal quotation marks omitted) (quoting Haebe v. Dep't of Justice, 288 F.3d 1288, 1298 (Fed.

Cir. 2002)). "The choice of penalty," moreover, "is committed to the sound discretion of the

employing agency and will not be overturned unless the agency's choice of penalty is wholly

unwarranted in light of all the relevant factors." Guise v. Dep't of Justice, 330 F.3d 1376, 1382

(Fed. Cir. 2003).

         As discussed above, the court has already concluded, on de novo review, that Defendant

is entitled to summary judgment on Plaintiff’s discrimination claims. Plaintiff’s arguments that the

reasons for her termination were arbitrary and capricious fail, as well

         1.      Definition of the Charges

         Plaintiff contends, first, that the AJ did not properly define the elements of the inappropriate

conduct charges. (Pl.'s Pet. at 6-7.) According to Plaintiff, the AJ merely determined that she

committed the alleged acts and then concluded that her termination was justified because the VA

deemed the acts inappropriate. (Id. at 7.) Plaintiff argues that the AJ's approach allows an agency

to violate an employee's right to due process by failing to provide meaningful notice of the charges

against her. (See id. at 6-7.)

         In LaChance v. Merit Systems Protection Board, 147 F.3d 1367 (Fed. Cir. 1998), cited by

Plaintiff, the court stated that an agency "must prove all the elements" of the charge it designated

                                                   32
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 33 of 46 PageID #:4587



"as the basis for the proposed discipline" and explained that due process principles require

agencies to put employees on fair notice of the charges against them and to prove what is

charged. See id. at 1371-72. Thus, when an agency uses a "general charge label[]" such as

"inappropriate behavior" and the charge specification "contains the only meaningful description of

the charge," the agency "must prove what it has alleged in the specification." Id. The court agrees

with Defendant that the AJ applied this standard here. (See R. Vol. 12 (MSPB Op.) at 256

(recognizing that "[a] charge of inappropriate conduct is a generic charge" that "must be construed

in light of the accompanying specifications") (citing, inter alia, LaChance, 147 F.3d at 1372); Def.'s

Opp. at 6). And as discussed below, she evaluated whether the VA proved, by a preponderance

of the evidence, that Plaintiff had committed the acts described in the charge specifications.

Therefore, the fact that the AJ did not "define" the elements of the charges does not render her

decision arbitrary, capricious, or unsupported by substantial evidence. Hanner v. Dep't of Army,

55 M.S.P.R. 113 (M.S.P.B. 1992), also cited by Plaintiff, does not counsel otherwise.                As

Defendant notes, the AJ in Hanner erred by reading a non-existent element into a charge, not by

failing to define the elements or construe a general charge according to the specification. (See

Def.'s Opp. at 6-7 (citing Hanner, 55 M.S.P.R. at 119).)

       2.      Proof of the Charges

       Plaintiff also argues that the AJ erred in finding that the VA proved the charges described

in the specifications. Again, the court disagrees.

               a.      Inappropriate Conduct Toward Co-Workers

        The charge for inappropriate conduct toward co-workers alleged that Plaintiff told Bonjour,

"May God help you and your family if you reported me," or words to that effect, while she was

pointing her finger in Bonjour's face. (R. Vol. 12 (MSPB Op.) at 256; see R. Vol. 3 (June 2016

Farooq Ltr.) at 81.) It also alleged that Plaintiff's conduct was "disruptive." (Id.) Plaintiff contends

that the VA did not prove her conduct was disruptive because the incident lasted "mere moments,"

and no one testified that the VA's operations were disrupted. (Pl.'s Pet. at 7-8.) But the AJ’s

                                                  33
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 34 of 46 PageID #:4588



finding otherwise was adequately supported by Banlasan's testimony that she called a supervisor

during the incident and stated, "[Plaintiff] is having an argument with Mr. Bonjour and it's causing

a lot of distraction and trouble." (Oct. 2017 MSPB Hr'g. Tr. (Banlasan Testimony) at 63:10-15

(emphasis added); see Def.'s Opp. at 8 (citing same).)

        The fact that Bonjour did not flee or call the police also does not defeat a finding that

Plaintiff uttered threatening words. In making this finding, the AJ considered live testimony from

Bonjour and Banlasan and contemporaneous written statements from Bonjour and Grewal, all of

whom witnessed the incident. (See R. Vol. 12 (MSPB Op.) at 256-57, 261.) As Defendant notes,

the witnesses discussed what Plaintiff said, the tone she used, and how they perceived her words,

and the AJ observed that their statements were credible and "internally consistent." (Id. at 256-

61; Def.'s Opp. at 8.) The AJ also heard live testimony from Plaintiff and explained why her

suggestion that the threat was instead a “friendly gesture” was not credible. (See R. Vol. 12

(MSPB Op.) at 258-60.) Among other things, the AJ noted that Bonojur, Banlasan, and/or Grewal

called two supervisors for assistance during the incident, which "strongly discredits [Plaintiff's]

account that she was acting 'friendly' and appropriately." (Id. at 258-59.) A reasonable person

would accept this evidence as adequate to support the conclusion that the VA proved the charge

as written. 15

        Plaintiff finds significance in the fact that the VA charged her with inappropriate conduct

toward co-workers but identified just one co-worker (Bonjour). The charge specification, however,



        15      In a footnote, Plaintiff argues that the AJ failed to apply the appropriate legal
standard for assessing whether words constitute a threat. (See Pl.'s Pet. at 8 n.2 (citing Metz v.
Dep't of Treasury, 780 F.2d 1001 (Fed. Cir. 1986)).) Although the AJ did not cite Metz, she
considered several of the factors the court identified in that case: the "listener's reactions,"
"listener's apprehension of harm," "speaker's intent," and "attendant circumstances." Id. at 1002.
The Metz court observed that a person who calls the police after hearing a statement is more
likely to have heard a threat than someone who does not, see id. at 1003; it did not suggest that
evidence that police were called is necessary to prove that a threat was made. Defendant, for his
part, argues that "Bonjour need not run to make [Plaintiff's] threat constitute inappropriate and
disruptive behavior." (Def.'s Opp. at 8.)


                                                34
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 35 of 46 PageID #:4589



stated that Plaintiff "approached [Bonjour] in front of other staff and patients" (R. Vol. 3 (June 2016

Farooq Ltr.) at 81 (emphasis added)), and as Defendant argues, a reasonable person would

accept the description of the charge, as well as the witness statements and testimony, as

evidence showing that Plaintiff's behavior affected everyone present. (See Def.'s Opp. at 8.)

Finally, Plaintiff urges that the VA failed to prove the charge because Holt testified that his decision

to impose discipline was based in part on his mistaken belief that at the time of the incident,

Plaintiff was not supposed to be in the patient care unit at the time of the incident. Whether

Plaintiff was in fact authorized to be in the unit is disputed, but Holt testified that Plaintiff's conduct

was inappropriate regardless of whether she was authorized to be there. (See Oct. 2017 MSPB

Hr'g. Tr. (Holt Testimony) at 205:15-17.) The AJ's conclusion that the VA proved the charge of

inappropriate conduct toward co-workers by a preponderance of the evidence was not arbitrary,

capricious, or unsupported by substantial evidence.

                b.      Inappropriate Conduct Toward Patients

        The "inappropriate conduct toward patients" charge was based on evidence that on July

29-30, 2015, a co-worker observed Plaintiff telling a patient, "don't act stupid, you are getting on

my nerves, and stop coughing in my face," or words to that effect. (R. Vol. 3 (June 2016 Farooq

Ltr.) at 81.) The charge further stated that Plaintiff's behavior was disrespectful. (Id.) Plaintiff

contends, first, that the VA did not prove the charge because "it provided no evidence that the

patients were aware of the alleged comments." (Pl.'s Pet. at 8.) This argument is a nonstarter.

Defendant correctly notes that the patients in question suffered from mental illnesses, and they

deserved respectful treatment regardless of whether they could understand what was going on

around them. (See Def.'s Opp. at 9.) Second, Plaintiff emphasizes that Bonjour was the only

witness, and no one corroborated his account. But Defendant observes that according to the AJ,

Bonjour's testimony about the incident at the MSPB hearing "was consistent with his prior written

and oral statements," including the e-mail he sent to Byrd on July 30, 2015. (R. Vol. 12 (MSPB

Op.) at 252-53, 262; see Def.'s Opp. at 9-10.) The AJ also considered testimony from Banlasan

                                                   35
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 36 of 46 PageID #:4590



and Byrd that they observed Plaintiff engaging in similar behavior (such as screaming at patients)

on other occasions. (R. Vol. 12 (MSPB Op.) at 262-63.) This evidence corroborates Bonjour's

account and is adequate to support the conclusion that Plaintiff engaged in inappropriate conduct

toward patients. Finally, Plaintiff maintains that because she had health issues, it was not

disrespectful to ask a patient not to cough on her. Maybe, but there is also evidence that Plaintiff

called a patient stupid and told a patient he or she was getting on her nerves. Plaintiff does not

dispute that such statements showed disrespect. The AJ's conclusion that the VA proved the

charge of inappropriate conduct toward patients by a preponderance of the evidence was not

arbitrary, capricious, or unsupported by substantial evidence.

       3.      Nexus

       Plaintiff also maintains that the VA failed to prove by a preponderance of the evidence a

nexus between her job and the alleged conduct, and that the AJ erred in finding otherwise. An

agency may remove an employee "only for such cause as will promote the efficiency of the

service."   5 U.S.C. § 7513(a).     "To satisfy that requirement, the agency must show by

preponderant evidence that there is a nexus between the misconduct and the work of the agency,

i.e., that the employee's misconduct is likely to have an adverse impact on the agency's

performance of its functions." Brown v. Dep't of Navy, 229 F.3d 1356, 1358 (Fed. Cir. 2000).

According to Plaintiff, the VA failed to meet its burden because performance evaluations always

stated that she was "fully successful" and the VA "presented no evidence" that the alleged

misconduct interfered with her co-workers' performance or patient care. (Pl.'s Pet. at 8.) This

argument simply ignores the evidence that Plaintiff disrupted co-workers while they were on the

job and disrespected vulnerable patients. That conduct, the AJ determined, interfered with the

VA's mission, which is to care for and treat veterans. (R. Vol. 12 (MSPB Op.) at 274-75; see also

Def.'s Opp. at 10 (arguing that Plaintiff's job was to appropriately care for patients).) Likewise,

the AJ observed that employees who work at the VA have a "right to work in a safe and

professional work environment free from unwelcome and inappropriate contact, whether it be

                                                36
   Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 37 of 46 PageID #:4591



verbal or physical." (R. Vol. 12 (MSPB Op.) at 274-75.) A reasonable person could conclude

from the evidence, as the AJ did, that Plaintiff's conduct interfered with that right.

         Plaintiff also suggests that the finding of a nexus between her conduct and job

performance is defeated by evidence that her co-workers were not disciplined for engaging in

similar conduct—conduct that Plaintiff says the VA "explained away as being 'blunt' or 'telling it

like it is.'"   (Pl.'s Pet. at 8.)   But as the AJ observed (and as Defendant has repeatedly

emphasized), the VA did not sustain charges against the co-workers to whom Plaintiff is referring

(Mitchell, Kirklin, and Hannah). (See R. Vol. 12 (MSPB Op.) at 270 (stating that because the VA

never charged Plaintiff's comparators with the same misconduct, she "cannot find fault with the

agency's decision to bring charges against [Plaintiff] but not" them).) 16 And, as explained earlier,

although Willis was indeed charged with patient abuse, he was suspended for his first offense—

just as Plaintiff was. (See R. Vol. 12 (MSPB Op.) at 270 (noting Willis's lack of prior discipline).)

The AJ's conclusion that the VA proved a nexus between Plaintiff's misconduct and the agency's

work was not arbitrary, capricious, or unsupported by substantial evidence.

         4.      The Douglas Factors

         Plaintiff argues that the VA did not properly apply the Douglas factors in selecting her

penalty and that the AJ rubber-stamped the VA's flawed analysis.              In Douglas, the MSPB

articulated 12 factors that are relevant to selecting an appropriate disciplinary measure. See

Douglas, 5 M.S.P.B. at 332; see also, e.g., Robinson, 923 F.3d at 1016 n.3. Douglas requires

the agency to consider the factors, but "does not mandate that any particular factor be given

special treatment, or that all factors be considered in every case without regard to their relevancy."



         16     The AJ refers to "two employees," id. whereas the portion of the administrative
record cited by Plaintiff refers to three (Mitchell, Kirklin, and Hannah). (See Pl.'s Pet. at 8 (citing
R. Vol. 7 at 1-32).) This discrepancy does not require reversal of the AJ's decision (and Plaintiff
does not argue otherwise). Because the VA did not sustain charges against Mitchell, Kirklin, or
Hannah, the AJ's logic applies equally to all three. Further, it is not clear to the court that Plaintiff
presented evidence about all three comparators to the AJ.


                                                  37
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 38 of 46 PageID #:4592



Zingg v. Dep't of Treasury, IRS, 388 F.3d 839, 844 (Fed. Cir. 2004) (citing Nagel v. Dep't of Health

& Human Servs., 707 F.2d 1384, 1386) (Fed. Cir. 1983) ("The board never intended that each

factor be applied mechanically, nor did it intend mandatory consideration of irrelevant factors in a

particular case, or that it should be reversible error not to state expressly that a factor was

considered and found irrelevant.")); see also Douglas, 5 M.S.P.B. at 332 ("Not all of these factors

will be pertinent in every case, and frequently in the individual case some of the pertinent factors

will weigh in the appellant's favor while others may not or may even constitute aggravating

circumstances."). "Penalty decisions are judgment calls best left to the discretion of the employing

agency," and the court "will not disturb a penalty unless it exceeds the range of permissible

punishment or is so harsh and unconscionably disproportionate to the offense that it amounts to

an abuse of discretion." Gonzales v. Def. Logistics Agency, 772 F.2d 887, 889 (Fed. Cir. 1985)

(internal quotation marks omitted); see also Guise, 330 F.3d at 1382. Plaintiff's arguments that

the VA and the AJ misapplied the Douglas factors are without merit.

               a.      Douglas Factor Six

       Douglas factor six is the "consistency of the penalty with those imposed upon other

employees for the same or similar offenses." Douglas, 5 M.S.P.B. at 332. Plaintiff contends that

Holt misapplied this factor because he admitted in his MSPB testimony that he considered "ex

parte information related to non-disclosed cases." (Pl.'s Pet. at 9 (citing Oct. 2017 MSPB Hr'g.

Tr. at 154, 161-62).) Plaintiff faults the AJ for upholding the VA's penalty decision notwithstanding

this testimony. But Holt's testimony does not show that he deprived Plaintiff of relevant discovery.

He explained that he did not request specific case files from the VA, but rather relied on his

experience in deciding similar cases "based on the table of penalties." (Oct. 2017 MSPB Hr'g.

Tr. (Holt Testimony) at 155:6-24.) For example, as the AJ noted, Holt testified that he considered

how he has disciplined employees who have prior disciplinary records (like Plaintiff) in comparison

to employees who do not (like Willis). (See R. Vol. 12 (MSPB Op.) at 276.)

       Plaintiff also argues that her penalty was inconsistent with that of Willis, Bonjour, Mitchell,

                                                 38
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 39 of 46 PageID #:4593



Kirklin, and Hannah. But for reasons already mentioned, the evidence supports the AJ's contrary

conclusion. Holt and the AJ both explained that the VA did not terminate Willis for patient abuse

and inappropriate conduct toward a co-worker because the offenses were his first. (See id. at

270, 276; see Def.'s Opp. at 12.) Relatedly, Holt testified that Willis's lack of prior discipline was

one of the reasons he decided to mitigate what was initially a proposed removal to a suspension.

(See Oct. 2017 MSPB Hr'g. Tr. (Holt Testimony) at 175:13-24; see Def.'s Opp. at 12 (citing

same).) Both Holt and the AJ noted that Willis apologized for his behavior but Plaintiff did not.

(See R. Vol. 12 (MSPB Op.) at 270, 276; Def.'s Opp. at 12.) True, the AIB opined that Willis did

not believe that the "Fourteen Principles of Ethical Conduct for Federal Employees" applied to

him (see Pl.'s Pet. at 2-3; R. Vol. 6 (AIB Mitchell Report) at 299), but Holt apparently disagreed.

Whatever Willis’s mindset may have been, the fact that he had no prior disciplinary record is

adequate on its own to support a conclusion that his penalty was not inconsistent with Plaintiff's.

Plaintiff argues for the first time in her reply that the MSPB has determined that prior suspensions

for unrelated charges cannot justify disparate penalties. (See Pl.'s Reply in Supp. of Pet. ("Pl.'s

Reply") [75] at 6-7 (citing Gibbs v. Dep't of Treasury, 21 M.S.P.R. 646, 651 (1984).) In Gibbs,

however, the MSPB did not articulate a bright-line rule. See 21 M.S.P.R. at 651. Rather, it

determined that a prior suspension could not explain the disparity in that case, where the agency

offered a different explanation for plaintiff's termination that was "not credible." Id. at 650.

Additionally, it appears that the plaintiff in Gibbs had previously received discipline for unrelated

misconduct. See id. at 649. Here, Plaintiff's first and second offenses were similar and Plaintiff

received discipline for both within the same year.

       Regarding Mitchell, Kirklin, and Hannah, the court reiterates that the VA did not sustain

the charges against them for patient abuse or inappropriate conduct toward patients. (See Def.'s

Opp. at 13; R. Vol. 12 (MSPB Op.) at 270 (AJ recognizing same).) In other words, those

employees cannot be said to have committed similar misconduct, so the fact that they were not

disciplined is not evidence of disparate treatment. For the same reason, Miskill v. Social Security

                                                 39
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 40 of 46 PageID #:4594



Administration, 863 F.3d 1379 (Fed. Cir. 2017), cited by Plaintiff, is inapposite. See id. at 1384

("[E]vidence regarding similarly-situated employees who received no discipline after committing

similar misconduct would also support [a] disparate penalty claim." (internal quotation marks

omitted)). Adequate evidence supports the AJ's conclusion that the VA's decision to penalize

Plaintiff was not inconsistent with its decision not to penalize Mitchell, Kirklin, and Hannah.

        Plaintiff's argument concerning the VA's failure to consider her accusations against

Bonjour as a mitigating factor fare no better. Defendant does not address this argument but

explains that in his briefing, he disregarded arguments that Plaintiff did not support with record

cites. (See Def.'s Opp. 11.) Plaintiff did not provide a record cite for her Bonjour-related argument

(see Pl.'s Pet. at 9), so the court concludes that Defendant's failure to address it was not a waiver.

In any event, the AJ determined that Plaintiff's claim that Bonjour committed patient abuse was

not credible (and, further, that it did not give him motive to lie about the events underlying Plaintiff's

charges). Specifically, the AJ observed that neither Plaintiff nor Marshall reported the abuse when

it allegedly occurred and instead raised the issue only after the VA proposed terminating Plaintiff.

(See id. at 260.) The AJ noted that Plaintiff admitted she did not witness the alleged abuse;

Marshall could not recall when it occurred; and Bonjour seemed surprised by the allegation when

he testified before the AJ. (See id.) For the same reasons, the AJ concluded that Holt did not err

in disregarding Marshall's letter and declining to investigate Bonjour. (See id. at 277.) This

evidence adequately supports a conclusion the VA's decision to terminate Plaintiff was not

inconsistent with its decision not to investigate Bonjour. 17

        b.      Douglas Factor Seven

        Plaintiff faults Holt for applying the penalty for "patient abuse" when the VA charged her



        17    In a separate section of her Petition, Plaintiff maintains that the AJ "arbitrarily
ignored relevant evidence and applied the wrong standard for comparators." (Pl.'s Pet. at 10.)
She repeats the same arguments that the court has just rejected, so the court does not address
them again.


                                                   40
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 41 of 46 PageID #:4595



only with inappropriate conduct toward patients. (Pl.'s Pet. at 9 (citing Oct. 2017 MSPB Hr'g. Tr.

(Holt Testimony) at 206).) Plaintiff does not state which Douglas factor her argument pertains to,

but the court assumes it is Douglas factor seven ("consistency of the penalty with any applicable

agency table of penalties," Douglas, 5 M.S.P.B. at 332). Defendant does not address Plaintiff's

argument about how the charge was labeled.            Elsewhere in his opposition brief, however,

Defendant argues that the AJ correctly found that the VA proved the charge of inappropriate

conduct against patients. (See Def.'s Opp. at 8-10.) The alleged conduct underlying the charge,

Defendant observes, is verbal abuse toward patients. (See id.) Because the actions underlying

the "inappropriate conduct" charge were characterized as patient abuse, the court is satisfied that

Holt's consideration of the penalty for patient abuse does not require reversal of the AJ's decision.

       c.      Douglas Factor Ten

       Douglas factor ten requires the employer to consider the "potential for the employee's

rehabilitation." Douglas, 5 M.S.P.B. at 332. Plaintiff argues that Holt and the AJ improperly

disregarded Fouse and Byrd's statements that they had "no particular issues" with Plaintiff;

Fouse's "request[] that Richards be assigned to her permanently"; and Plaintiff's "fully successful"

performance evaluations. (Pl.'s Pet. at 9.) But Holt and the AJ did explicitly consider Plaintiff's

prior successful work history as a mitigating factor. (See R. Vol. 1 (Termination Ltr.) at 113; R.

Vol. 12 (MSPB Op.) at 276; Def.'s Opp. at 11 (citing Holt's testimony concerning mitigating factors,

including work history).) They also considered Fouse's support for Plaintiff (see Oct. 2017 MSPB

Hr'g. Tr. (Holt Testimony) at 158:8-9; R. Vol. 12 (MSPB Op. at 277), but as Defendant notes, it

did not carry the day. (See Def.'s Opp. at 11.) Among other things, the AJ noted that Fouse was

not Plaintiff's supervisor at the time of the incidents in question. (See R. Vol. 12 (MSPB Op. at

263).) Further, both Holt and the AJ observed that there was no medical evidence supporting

Fouse's statement that PTSD might affect Plaintiff's behavior. (See id. at 276-77; Def.'s Opp. at

11.) Finally, even if Byrd said she did not have issues with Plaintiff—a contention Plaintiff does

not support with a record cite—the AJ considered her statement that she had seen Plaintiff

                                                 41
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 42 of 46 PageID #:4596



screaming at patients in the past. (See id. at 262-63.) This evidence supports a conclusion that

Plaintiff was incapable of rehabilitation, as does the following: she had been disciplined less than

a year prior for patient abuse, she was unwilling to accept responsibility for her actions, and she

"continuously blam[ed] others." (R. Vol. 12 (MSPB Op.) at 277.)

               d.      Douglas Factor Eleven

       Douglas factor eleven concerns "mitigating circumstances surrounding the offense such

as unusual job tensions, personality problems, mental impairment, harassment, or bad faith,

malice or provocation on the part of others involved in the matter." Douglas, 5 M.S.P.B. at 332.

As noted, Holt and the AJ properly disregarded Plaintiff's contention that Bonjour had a motive to

lie about her misconduct. Likewise, because there are no medical records showing that Plaintiff

might suffer from PTSD (see, e.g., Def.'s Opp. at 11), Holt and the AJ also properly disregarded

Fouse's speculation that such a condition might affect Plaintiff's job performance. Malloy v. U.S.

Postal Service, 578 F.3d 1351 (Fed. Cir. 2009), cited by Plaintiff, is inapposite. There, the MSPB

ignored medical records that showed the plaintiff had been diagnosed with a serious mental health

problem. Id. at 1356-57 (vacating the MSPB's removal decision and remanding for consideration

of the plaintiff's mental health condition as a mitigating Douglas factor).

       Plaintiff urges that Holt and the AJ also ignored evidence that her co-workers harassed

her because of her disabilities. She cites no evidence of this, however, and even if she had, other

evidence—including her recent prior suspension for similar misconduct and the severity of her

misconduct—is more than sufficient to support a conclusion that termination was the appropriate

penalty. Finally, as discussed below, the AJ properly determined that there is no evidence that

Plaintiff's supervisors retaliated against her for protected activity. Neither Holt nor the AJ erred in

assessing Douglas factor eleven.

               e.      Douglas Factor Twelve

       Douglas factor twelve asks whether alternative sanctions would be adequate and effective

to deter future misconduct by the employee. Douglas, 5 M.S.P.B. at 332. In maintaining that Holt

                                                  42
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 43 of 46 PageID #:4597



and the AJ did not properly consider this factor, Plaintiff rehashes arguments that the court has

already addressed. Holt determined that because the VA had disciplined Plaintiff for misconduct

within the same year, it was "totally unclear" that there were alternative sanctions that would

"prevent this behavior or minimize risk to patients and other staff." (R. Vol. 1 (Termination Ltr.) at

114.) Similarly, the AJ determined that the VA "was left with little choice but to remove [Plaintiff]"

due to her "repeated misconduct and failure to accept responsibility." (R. Vol. 12 (MSPB Op.) at

277. Nothing about the AJ's analysis of Douglas factor 12 suggests it was arbitrary or capricious.

       For the foregoing reasons, Plaintiff has not shown that the VA's choice of penalty was

"wholly unwarranted in light of all the relevant factors." Guise, 330 F.3d at 1382.

       5.      Whistleblowing and Reprisal Claims

       In her appeal to the MSPB, Plaintiff argued that the VA terminated her employment

because she engaged in whistleblower activity: filing complaints with the OSC and JCAHO. The

Whistleblower Protection Act ("WPA") prohibits government employers from retaliating for

disclosures that "an employee . . . reasonably believes evidences (i) any violation of any law, rule,

or regulation, or (ii) gross mismanagement, a gross waste of funds, an abuse of authority, or a

substantial and specific danger to public health or safety." Adam v. Dep't of Army, 658 F. App'x

1032, 1034-35 (Fed. Cir. 2016) (quoting 5 U.S.C. § 2302(b)(8)(A)). "Analysis of a whistleblower

defense takes place within a burden shifting scheme." Whitmore v. Dep't of Labor, 680 F.3d

1353, 1367 (Fed. Cir. 2012).        "[T]he agency must first prove its case for removal by a

preponderance of the evidence, 5 C.F.R. § 1201.56, then the former employee must prove by a

preponderance of the evidence that he or she made a protected disclosure under § 2302(b)(8)

that was a contributing factor to the employee's termination." Id. "If the employee establishes

this prima facie case of reprisal for whistleblowing, the burden of persuasion shifts to the agency

to show by clear and convincing evidence that it would have taken 'the same personnel action in

the absence of such disclosure.'" Id. (quoting 5 U.S.C. § 1221(e)).

       In this case, the AJ determined that the VA proved its case for terminating Plaintiff by a

                                                 43
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 44 of 46 PageID #:4598



preponderance of the evidence. Plaintiff thus bears the burden of showing that she made a

protected disclosure that contributed to her termination. The AJ determined that Plaintiff did not

do so, and that even if she had, the VA showed by clear and convincing evidence that it would

have removed her absent the disclosure. (See R. Vol. 12 (MSPB Op.) at 266-67.) Because a

reasonable factfinder could conclude that adequate evidence supports the latter conclusion, the

court need not revisit the first.

        As Plaintiff notes, the MSPB has held that when determining whether an agency has

shown it would have disciplined an employee in the absence of whistleblowing activity, it

considers "the strength of the agency's evidence in support of its personnel action; the existence

and strength of any motive to retaliate on the part of the agency officials who were involved in the

decision; and any evidence that the agency takes similar actions against employees who are not

whistleblowers but who are otherwise similarly situated." Carr v. Soc. Sec. Admin., 185 F.3d

1318, 1323 (Fed. Cir. 1999). Although the AJ did not cite Carr, she considered evidence relevant

to these factors. As Defendant notes, the AJ concluded there was ample evidence supporting

the VA's decision to sustain the charges against Plaintiff.        (See Def.'s Opp. at 7-10, 15.)

Regarding an alleged motive to retaliate for whistleblowing activity, Plaintiff argues only that a

Congressman previously accused Holt of having a subordinate alter a document and that Holt

therefore "would be sensitive to another stain on his career." (Pl.'s Pet. at 11.) Defendant

responds that Plaintiff did not offer any evidence about this incident and, further, that at the MSPB

hearing, Plaintiff's counsel "specifically objected to Dr. Holt explaining what occurred." (Def.'s

Opp. at 14.) Plaintiff does not dispute these representations. Accordingly, it was reasonable for

the AJ to conclude that Holt lacked any motive to retaliate against Plaintiff for her alleged

whistleblowing activity. (See R. Vol. 12 (MSPB Op.) at 267.) Significantly, in making that finding,

the AJ also observed that she found Plaintiff's testimony about her whistleblowing activity to be

"vague, reactive, and less than credible." (Id.) In maintaining that the VA treated similarly situated

employees without protected activity more favorably, Plaintiff points to the same Nursing

                                                 44
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 45 of 46 PageID #:4599



Assistants she discusses in relation to her other claims. (See Pl.'s Pet. at 10; Pl.'s Reply at 4-6.)

The AJ did not address comparators in the whistleblower section of her decision, but she

explained in other sections of her decision that the VA did not treat similarly situated employees

less harshly. (See Def.'s Opp. at 2, 11-13.) A reasonable factfinder could determine that the AJ

properly concluded that the VA would have terminated Plaintiff in the absence of protected

activities or disclosures. (See R. Vol. 12 (MSPB Op.) at 267.)

        Plaintiff argues that the AJ gave "cursory treatment" to "the agency's clear and convincing

burden of proof" and relied solely on "general denials by the deciding official" (Pl.'s Pet. at 12, 13),

but the factors discussed in the previous paragraph above show otherwise. Plaintiff is simply

misguided in contending that Defendant made no attempt to argue that the VA proved by clear

and convincing evidence that it would have removed her absent whistleblowing activity. (See,

e.g., Pl.'s Reply at 1, 5.) The cases she cites, where evidence on the Carr factors was lacking

or where "general denials by the deciding official" were deemed insufficient, are inapposite. (See

id.) The AJ's finding that Plaintiff did not establish her affirmative defense of whistleblower

retaliation was not arbitrary, capricious, or unsupported by substantial evidence.

        6.      Other Affirmative Defenses

        The court need not address whether the AJ erred in rejecting Plaintiff's other affirmative

defenses (retaliation for EEO activity, failure to accommodate, disparate treatment based on

disability, and violation of FMLA rights) because the court has reviewed those claims de novo and

concluded that they lack merit.




                                                  45
  Case: 1:18-cv-00354 Document #: 83 Filed: 09/27/20 Page 46 of 46 PageID #:4600




                                          CONCLUSION

       For the foregoing reasons, the court grants Defendant's Motion for Summary Judgment

[60] and denies Plaintiff's Petition for Review of an Administrative Decision [62].


                                              ENTER:



Dated: September 27, 2020                     _____________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge




                                                46
